SK: AFM
F.#2016R02228

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH 12
EMAIL ACCOUNTS AND SIX OTHER
ELECTRONIC ACCOUNTS THAT IS
STORED AT PREMISES CONTROLLED
BY GOOGLE, DROPBOX, LINKEDIN,
AND ATLASSIAN

 

 

TO BE FILED UNDER SEAL
APPLICATION. FOR SEARCH
WARRANTS FOR INFORMATION IN
POSSESSION OF PROVIDERS _

Case No. 17-M-561

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

Il, EVELINA ASLANYAN, being first duly sworn, hereby depose and state as

follows:

INTRODUCTION AND AGENT BACKGROUND

I I make this affidavit in support of an application for search warrants for

information associated with certain accounts that is stored at premises controlled by Google,

LinkedIn, Atlassian, and Dropbox (the “Providers”), electronic providers headquartered in

the United States, The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for search warrants

under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require the Providers to

disclose to the government copies of the information (including the content of

communications) further described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons will

review that information to locate the items described in Section II of Attachment B.
De Tam a Special Agent with the Federal Bureau of Investi gation (“FBI”) and -
have been since March 2012. I am responsible for conducting and assisting in investigations
involving cybercrime. I have investigated and otherwise participated in numerous matters
during the course of which I have conducted physical surveillance, interviewed witnesses,
executed court-authorized search warrants and used other investi gative techniques to secure
relevant jnfoitnatton. J am familiar with the facts and circumstances set forth below from
my particip ation in the investigation, my review of the investigative file, and from reports of
witnesses and other law enforcement officers involved in the ‘tryestization,

Bs This affidavit is intended to show merely that there is sufficient probable eaase
for the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as:set forth in this affidavit,
there is probable cause to search the information associated with certain electronic accounts
and servers further described in Attachment A for evidence, fruits, and instrumentalities of
violations of Title 18, United States Code, Sections 1030(a)-(b) (computer fraud and
conspiracy and attempt to commit the same), 1343 and 1349 (wire fraud and wire fraud
conspiracy), further described in Attachment B.

JURISDICTION
‘5. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)
& (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q@).
PROBABLE CAUSE

6. The FBI is investigating a massive and continuing fraud scheme known as
“Metan,” through which cybercriminals have siphoned away millions of dollars from U.S.
companies.

hy The investigation so far has revealed that the scheme has been carried out in
three stages, each of which has involved defrauding advertisers by creating the false
impression that their online advertisements are being viewed or clicked on by human Internet
users.

8. In the first stage, from approximately July 2014 to approximately September
2015, the conspirators used computers that they controlled to fraudulently click on
advertisements and then took a ite of the resulting revenue. -

9, In the second stage, from approximately September 2015 to December 2016.
the conspirators again defrauded advertisers. This time, the conspirators employed forged
re gistration data to disguise their machines as the computers of real individuals browsing the
Internet. They used these camouflaged machines, not to click on links, but to fabricate
impressions of display ads! and video ads. They accomplished this by loading the
advertisements on their own computers while sending falsified data up the commercial chain
toward the advertisers, conveying the false impression that these non-existent Internet users

were viewing the ads on premium websites. The conspirators pocketed the resulting

 

' “Display” advertisements, also known as banner advertisements, are online advertisements that typically consist of
an image and associated text.
revenue. The second stage of the scheme ended when a cybersecurity firm publicly revealed
the IP addresses of the computers that the conspirators were using to carry out the fraud,
leading to those addresses’ being blacklisted within the online advertising industry.

10. Inthe third stage, which began in or around November 2016 and is still being
carried out, the conspirators are still committing display and video advertising fraud, but are
doing so using third-party computers that are infected with malware.

11. The operators of the Metan system are mostly in Russia and the former Soviet
Union, or are Russian expatriates living elsewhere. Where necessary, emails in Russian have —
been translated into English for purposes of this affidavit. These are draft translations.

a. Prior Search Warrant

12. Onor about March 10, 2017, the Honorable Ramon E. Reyes, United States
Magistrate Judge for the Eastern District of New York, signed search warrants authorizing
the search of the following email accounts: adwOrds.yandex.ru@gmail.com,

inno_rr@yahoo.com, ibetters@me.com, and mathete.com@gmail.com.
b. Background

(i) The Digital Advertising Market

13. Online services and websites are typically supported by advertisements. For
example, while users of Google’s search engine pay no fee to carry out web searches, Google
charges advertisers to place advertisements among its search results, Similarly, users can
browse many news and entertainment websites such as CNN.com for free because these sites —
charge advertisers to place advertisements on the sites. Within the online advertising
industry, tie term “publishers” is used to describe providers of content like Google or CNN.
Broadly speaking, advertisers seek to place advertisements with publishers so that the ads
can be seen and/or clicked on by human viewers who are drawn to the publishers’ content.

14. Online advertisements can be divided into two categories. First, some
advertisers rely on clickable links which, ‘lien clicked, bring the user to the advertiser’s site.
Advertisers typically pay each time such an ad is clicked on, a pricing model known as “cost
per click” or “CPC.” By contrast, other advertisers rely on content (such as images or
videos) which appears in an allocated space within a webpage so that users encounter it in
the midst of browsing. Because such content does not need to be clicked on to make an
impact on viewers, the advertiser does not pay only for clicks, but instead pays every time a
user loads.a page on which the ad has been placed—a pricing model known as “cost per
thousand impressions” or “CPM.”

15. Publishers obtain ads from advertisers (via a long chain of intermediaries)

using a short string of computer code called an “ad tag” that is embedded in the code making
up the publisher’s web page.” The ad tag does not itself contain an ad; rather, it triggers the
process that determines shad advertisement will be shown in a designated spot on the page.
The ad tag is furnished by an entity called an ad network that serves as an intermediary’
between the publisher and ihe pool of potential advertisers.

16. When a user loads a webpage, and the user’s web browser encounters an ad
tag, there ensues a split-second auction in which multiple advertisers bid for the opportunity
to show an ad to that particular user on that particular web page. Agents for potential
advertisers receive information that includes the user’s internet service provider; his or her IP
address; and the weliite that he or she was visiting when he or she clicked the link that led to
the request to load the ad. This last piece of information, known as the “referer,” is crucial
because the identity of the website last visited by the user sends a signal about the user’s
value and also may correlate with the user’s destination, where the ad will ultimately be
shown.’ The referer’s identity is conveyed by the user’s computer in a short message known
as a “referer header.”

17. | When an advertiser “wins” this auction, its ad is uploaded from a separate
computer (known as an “ad server”) into the spot on the web page indicated by the ad tag.

All of this takes place in microseconds, without the awareness of the user who is loading the

 

* In practice, the publisher may instead incorporate a “frame” into which a shifting series of ad tag code may be
uploaded without the publisher’s intervention.

3 For instance, a user whose referer-header indicates that he has just visited CNN.com may well be headed toward a
sub-page of CNN, such as CNN.com/domestic.
web page. The advertiser then pays the various intermediaries involved, as well as the
publisher,

18. | Onany given web page, there may be multiple pieces of advertising “real
estate” to be filled in this way. A website whose advertising real estate is highly desirable
may be able to fill all of its ai slots in these split-second auctions (known as a “100% fill”).
A website whose real estate is less desirable may achieve a lower rate of “fill.”

19. Anad aBewei has an incentive to place its ad tag on as many websites as
possible to maximize revenues. In order to achieve this, the ad network may contract with
aigtties ad network (known as an “extended ad network”) that has its own relationships with
publishers. The extended ad network agrees to place the primary network’s ad ta on the
websites of the extended network’s affiliated publishers, in return for a share of the resultant
revenue. |

(ii) The Fraudulent Schemes

20. Based on my review of the evidence in the investigation so far, including |
email records, network traffic information, subscriber information from online services, and
information from cybersecurity researchers, the Metan conspirators have perpetrated an
advertising fraud scheme that has alex several different forms over the past few years.

21. Asset forth below, the instant scheme began as click fraud (the “Click Fraud
Scheme”). In click fad, malicious actors make money by directing computers they control
to click on advertisements that have been placed on a cost-per-click basis. The advertisers

then receive all or a share of the payments for these clicks.
22. With time, though, the scheme evolved to a new effort to defraud advertisers
through fraudulent impressions of display and video advertisements (the “Display/V ideo Ad
Fraud Scheme”). In this second scheme, rather than clicking on CPC ads, the fraudulent

| traffic directed by the conspirators would load, and purport to view or play, CPM ads. The
conspirators referred to these schemes (both the Click Frand Scheme and the Display/V ideo
Ad Fraud Scheme) as ““Metan,” the Russian word for “Methane,” As a front for their
activities, the conspirators used Mediamethane, an wa SARS owned by Alexander Zhukov.

23. In preparation for the Display/Video Ad Fraud Scheme, the Metan
conspirators acquired approximately 500,000 IP addresses, for which they ofeaied false
registration information so that the addresses appeared to belong to real Internet users. A
cybersecurity firm gathered the information documenting these false registrations, and I have
reviewed a sample of that documentation.

24. The sanesieatay posed as an extended ad network to serves ad tags belonging
to both complicit and unsuspecting ad networks, The conspirators then used the IP addresses
they controlled to load these ad tags in such a way as to make it falsely appear to advertisers
that the ad tags were being launched under circumstances justifying a high bid on the ads,
when in fact the ads were not being seen by anyone. They did so, first, by wading false
referer headers indicating that these hundreds of thousands of simulated Internet users were

requesting the advertisers’ ads after having visited websites such as nfl.com and oprah.com.‘

 

4 As noted above, a user who has just visited a high-value website is of value both because he

is likely to visit other such websites and because, in practice, most online clicks that are

placed on a high-value website only serve to move the user deeper into that same website, as
8
Having won the auctions, the conspirators then sent fraudulent requests to relevant ad servers
that reinforced the aopdarance the ads were being served to these high-value websites.

25. The Display/Video Ad Fraud Scheme ended in December 2016, when the
cybersecurity firm White Ops published a list of the IP addresses involved.

26. In or around November 2016, however, the Metan conspirators appear to have
begun a new scheme—the “Hybrid Scheme”—that engaged in display and video ad fraud
using a refinement of the conspirators’ earlier technology.

ge. | The Hybrid Scheme resembles the previous schemes in that video and display
ads are again being accessed by bots. However, the Hybrid Scheme employs victim
computers that have been infected with malware, allowing the conspirators to funnel
fraudulent traffic through them.

. 28, With regard to all of their schemes, the conspirators took measures to
circumvent the third-party fraud detection services that many advertisers use to verify that
| they are not paying for fraudulent traffic. When a video ad is played on the computer of a
putative Internet user, sophisticated verification software often scrutinizes the computer
viewing the ad to ensure that it bears some indicia of human use. For example, based on
statistical patterns of Internet usage, vendors of verification software expect to see that a
certain percentage of viewers of an advertisement are also using Facebook at the same time.

The conspirators took steps to ensure that the requisite percentage of the phantom “users”

 

when a browser on nytimes.com moves from one article to another, Thus, the referer-header,
while it nominally conveys information only about the origins of an Internet user, also tells a
story about the user’s likely destination. .
viewing the ads would show signs of Facebook use. Similarly, because traffic that originates

only in the United States is a red flag that the traffic is of fraudulent origin, the conspirators

sought to ensure that the supposed Internet users visiting the advertisements appeared to

come from a number of countries. The conspirators also worked with co-conspirators at

complicit ad networks to selectively block the anti-fraud code from loading in such a way

that the verification companies would not be aware that their detection software had been

evaded.

29, The investi gation so far has revealed the following central players in the Click

Fraud, Display/Video Ad Fraud, and Hybrid Schemes:

Alexander Zhukoy directed the Click Fraud and Display/Video Ad Fraud
schemes and served as the CEO of Mediamethane, an associated company -
that posed as an extended ad network. Zhukov was in charge of the Metan
team’s relationships and communications with third parties, including co-
conspirators.

Boris Timokhin served as the chief programmer for the scheme.

Mikhail Andreev provided early programming assistance in developing
the Click Fraud Scheme.

Dumtri Novikov provided early programming assistance in developing the
Click Fraud Scheme.

Denis Avdeev participated in the Click Fraud and Display/Video Ad Fraud
Schemes and appears to have served as a technical liaison to network
administrators at other companies.

Sergey Ovsyannikov operated AdZos and Clickandia, entities that
engaged in the Click Fraud, Display/Video Ad Fraud, and Hybrid

~ Schemes.

10
ce. The Click Fraud Scheme

30. Evidence indicates that the development of the Click Fraud Scheme began
during the summer of 2014.

31.  Onor about July 17, 2014, Boris Timokhin (“Timokhin’’)> sent emails to
Mikhail Andreev (using the email account x1 Lorg@gmail.com), Dmitry Novikov (using the
email account whitelotusoflove@yandex.ru), and an unknown individual identified only as
“Alexey.” The emails contained a formal document outlining the ground rules for a
“partnership” whose purpose was not described, but which would include conversion of
funds into cryptocurrencies as necessary. The venture described in the document was to use
a company called VBBB, which is known through open sources to be associated with
Alexander Zhukov (“Zhukov”).

32. Thereafter, as set forth below, numerous emails regarding click fraud were

exchanged between Timokhin, Andreev, Novikov, and Zhukov.

33. The conspirators were assisted by two outside
Both entities appear to have coached the conspirators in

how to make the Metan botnet’s fraudulent clicks appear to be human-generated.

 

5 Unless otherwise specified, for all emails discussed in this affidavit, Timokhin used the
email address mathete.com@gmail.com.

11
(i) Contribution of Clickandia to the Click Fraud Scheme

34. For example, on or about October 22, 2014, Dmitri Novikov wrote a posting in
an internal communications group used by the conspirators to track progress on the click
fraud project, within a project-tracking tool called Jira.

35. Jira is a product of the Atlassian Corporation. Users of Jira, and of a related
Atlassian product called Confluence, are assigned usernames which may be used to store
some of their message content in servers maintained by Atlassian. Messages created using
these tools and found in the conspirators’ email accounts, indicate that Andreev’s Atlassian
username was “AdwOrd”; Zhukov’s username was “Nastra”; Novikov’s usernames were
“Listentome” and “Legefix”; and Timokhn’s username was “Mathete.” Messages sent
through Jira and Confluence among the conspirators generally originated in a single email
address (that appears to have been shared among the conspirators):
assembla@betaggregator.com. From there, the messages were emailed out to the other
conspirators.

36. Novikov’s posting quoted a message he had apparently received from an email
address called “tech@clickandia.net.” As quoted in Novikov’s posting, the Clickandia
contact had stated: “you don’t have ‘accept’ language in your headers while clicking. We
don’t have this kind of verification anymore, but a lot of providers have it. Hence accept-
language for a search and a click must be identical.” Novikov annotated this feedback as
follows: “you need to add accept-language to a header while clicking.”

37.. Based on my training and experience, in these exchanges, Clickandia was
giving the Metan consaiemers advice on how to make the botnet’s clicks look more like

12
human clicks. Specifically, the message from Clickandia indicated that many ad networks -
would only accept F click as valid if the browser that was capi out the click emitted a
short string of text (known as the “accept-language header”) indicating the putative user’s
erated language. If the Internet users simulated by Metan did not provide this
information, their clicks would not register as real.

38. Another relevant exchange occurred on or about November 13, 2014, when
Novikov updated a Confluence status tracker that was laid out in the form of a grid. In the
row marked “Clickandia,” in a column marked “Current issues,” Novikov inserted the
comment “Discussing mouse move.” In a column marked “Click status,” Novikov deleted
the words “Not Clicking” and added “working.”

39, Based on my training and experience, both of these comments relate to further
refinements that the Metan team was making so that the clicks emanating from their botnet
would appear to be coming from human Internet users. The note about ‘mouse move”
related to an effort to remotely induce mouse movements in the computers that were clicking
on Clickandia’s links, so as to deceive advertisers’ fraud-detection software by creating the
illusion that there were humans at the controls of these computers. The change to “click
status” meant that the bots’ clicks on Clickandia’s links were now being registered, as
required to generate —

40.  Clickandia also appears to have been involved in video ad fraud. On or about
October 28, 2014, Novikov wrote a message to Timokhin using Jira with the subj St line
“Emulating ‘the viewing of a video.’” Novikov provided the URL “mycoolwebsite.net” and
wrote, “Boris: Here [is where] Clickanda measures video.”

13
41. Mikhail Andreev (who was one of the recipients of Timokhin’s July 17, 2014

_ contract) appears to have provided technical assistance to the Metan team in bypassing the
third-party verification vendors who were vetting Clickandia’s traffic, On or about
November 27, 2014, Andreev wrote a note in Confluence, providing computer code “to
bypass their filter.”

42. On or about May 8, 2015, Andreev used the email address x1 lorg@gmail.com
to send Timokhin an email entitled “USD account.” The email contained United States
correspondent banking account information for an account in Andreev’s name at the Russian
bank Alfabank.

| (ii) Contribution of Affiliate Harbour to the Click Fraud Scheme

43. — Crucial assistance in the development of the Click Fraud Scheme was also

provided by TE, which appears to have commissioned
the Metan botnet to click on ads belonging to I, and also to have

provided extensive technical support toward that goal.

44. For example, in a to-do list that Zhukov (using his ibetters2@gmail.com email
account) sent to Timokhin on or about June 25, 2015, Zhukov made frequent reference to the
complaints and demands of (J and other partners.

45. In one item, Zhukov directed Timokhin “to find [the] J checker
and see why they are complaining.” Zhukov said that [J had complained
about a lack of “mouse move,” and passed on some computer code that he said I

GE bad “given for friendship’s sake.”

14
46. Zhukov also noted that another entity had complained about “fake Chrome and
mouse move.”

47, Based on my training and experience, Zhukov was passing on a request from
EE that Timokhin locate and neutralize a piece of third-party software
intended to identify fraudulent web traffic (known as a “checker” or “pixel’”), because the
software was leading to the denial of payment for the botnet’s clicks on advertisements
placed by NEE. thus depriving both J and Metan of revenue.
GEE 22d advised Zhukov that the software was detecting a lack of “mouse
move,” i.e. human-seeming mouse movements, and Zhukov noted that another partner had
complained about detecting “fake Chrome,” meaning that the clicks did not come from full-
fledged Chrome web browsers such as a human browsing the Internet would use, but rather
from simulated browser software operating on bots which were not truly viewing Auris in
question. Zhukov indicated that “for friendship’s sake, i had passed along
tips for drafting computer code to resolve some of these problems.

48. . Finally, in another item in the same list, Zhukov asked Timokhin “to add
authorization for Facebook [] users, There is Google, twitter too; [but] no FB (There should
be approximately 40% of them.)” Based on my training and experience, Zhukov was telling
Timokhin that in order for the bots’ clicks to appear real to fraud detection firms, at least
40% of the computers in the network had to appear to be signed into Facebook. Zhukov also
indicated that this effort had already been undertaken with respect to Twitter aad Google.

49, Numerous other emails reflect the efforts of J to assist the
Metan conspirators with the click fraud scheme. For example, on or about June 29, 2015,

15
Zhukov (using his ibetters2@gmail.com account) emailed Timokhin an exchange that
Zhukov had had with SE iv which rote: “Let’s try to
understand why the bot flies by the detection URLs... you need to understand that you
cannot bypass the most ae of filters when the URL that you switch to changes.” Based
on my training and experience, in this exchange I was helping Zhukov to
redesign Metan so that it could “bypass,” or evade, the various third-party programs or
“filters” designed to detect nonhuman traffic.

a. Zhukov Forges Internet Pedigrees for Metan’s Simulated Internet Users

50. As discussed above, a key element of both the Click Fraud and Display/Video
Ad Fraud Schemes was that real Internet users had to appear to be clicking on or viewing the
ads, when in fact the ads were being clicked on by Metan’s bots (in the case of the Click
Fraud Scheme) or viewed and played by the bots (in the case of the Display/V ideo Ad Fraud
Scheme). Moreover, high-value characteristics were chosen for these non-existent users so
that they would command a high aise from ad. aRtevaES, To accomplish this, the
conspirators disguised the internet service providers to which their supposed Internet users
subscribed.

51. | The conspirators accomplished this with the aid of IP address leasing
companies which had the ability to modify entries in a worldwide directory arepabig iP
addresses to companies.

52. For example, on or about April 24, 2016, Zhukov (using the email address
alex@tipsters.com) forwarded Timokhin an email exchange that Zhukov had engaged in
with a representative of an IP address leasing company.

16
53. In that exchange, the leasing company confirmed false directory information
provided by Zhukov that incorrectly listed I as the
_ controller of an IP address when, in fact, it was Zhukov who controlled the IP address.

54. Based on my training and experience, the effect of this false directory entry, in
combination with the many other false entries that the conspirators created, was to create the
impression that the simulated Internet users clicking on links or viewing display and video
ads were a disparate group of real individuals, many connecting fo the Internet as customers
of Internet service providers that showed them to be high-value viewers. If the advertisers
had been aware of the reality that the machines “watching” the ads were accessing the
Internet from a block of IP addresses that was under common control, this would have served
as a clear tipoff that the clicks and ad impressions were fraudulent and therefore worthless.

e. The Display/Video Ad Fraud Scheme
55. Approximately during the summer of 2015, the Metan conspirators began to

develop the Display/Video Ad Fraud Scheme. Rather than profit from fraudulent clicks, the

 

Metan conspirators would heretofore seek to generate fraudulent views, meaning that they
would deceive advertisers into thinking that their ads had been viewed by humans, when in
fact they had not. Individual instances in which an ad is viewed by an Internet user are
known in the industry as “impressions.” |
56.  Inorder to “view” display ads and “play” video advertisements, the

conspirators made use of the disguised IP addresses they controlled.

57. However, in a departure from the click fraud scheme, Metan’s phantom
Internet users did not actually travel around the web to commit dissing and video ad fraud.

17
Rather, each of the Metan bots simply transmitted a referer header that (falsely) indicated
that it had just visited a high-value website, touching off the split-second auction discussed
above. The Metan system then transmitted a message to the appropriate ad server that
purported to download the ad to a page on that high-value website, cementing the false
impression that a user was browsing the site. In fact, the page to which the ad server
transmitted the ad was a forgery that resided on Metan’s servers, and not on the high-value
website.

58. An email from Zhukov (using ibetters2@gmail.com) to Timokhin, dated
October 17, 2016, displays the Metan team’s attempts to refine both elements of this
scheme—the non-existent high-value users and the forged high-value websites—using
feedback from . a co-conspirator [J further discussed below whose
name the conspirators sometimes abbreviated as a

59, Zhukov commented to Timokhin that “We agreed with — 75%.
Additionally, they are helping.” He added: “They made a note that the traffic is 100% US.
This immediately strikes the Buyer as a sign that it’s a bot. The second sign: Equal domain
distribution 5% 5% 5%. It needs to be totally random.”

60. Based on my training and experience, this email lays out the rough financial —
terms of Metan’s relationship with [J and also passes on Ss
suggested refinements to the scheme. First, Zhukov commented that [J would

be giving Metan its ad tags so that Metan could create fraudulent ad impressions against ads

provided by i clicnts. In return, J would give the Metan team

25% of the resultant revenue while keeping 75% for itself.

18
61. Second, Zhukov related two areas in which the Display/Video Ad Fraud
Scheme must improve. First, the phantom Internet users simulated by Metan must appear to
hail For a range of countries, rather than being “100% US.” Second, the browsing habits of
these nonexistent Internet users should be realistically “random,” rather than segmented
among websites in rigidly fixed percentages (“5% 5% 5%”).

(i) The Metan Team Accepts Orders for Referers

62. As discussed, the conspirators were deceiving advertisers (and other players in
the oe advertising ecosystem) into believing that ads were being viewed on real
websites. Websites that are both highly trafficked and high “fill” generate more advertising
evento tian poorly trafficked, low-fill sites, since the advertising real estate on such
websites is both expensive and densely ocoupied.

63. |The Metan conspirators sought to fabricate high-value referers for their non-
existent Internet users. Moreover, they customized these fraudulent website lists at the
request of the different ad networks they conspired with, in an effort to simulate, for each ad
network, the websites which would give that network the highest “fill.”

64. Many of the telltale entemnanleatnes underlying this scheme snvalve an ad
network providing the Metan conspirators with (1) an ad tag (to permit the uploading of ad
worsen’) and (2) a long list of high-fill websites.

65. | Based on my knowledge, training, and experience, and consultation with
individuals in the advertising industry, in legitimate commerce, an extended ad network can
only place ads with publishers with whom it has a relationship. Thus, before requesting

placement from an extended ad network, the requesting network would have to first inquire

19
about the extended network’s portfolio of relationships, and tailor its request accordingly.
But the Metan eae communications with ad networks did not fit this model. Rather, and
tellingly, the Nickan team appeared able to accept unrestricted requests from Mediamethane’s
partners for ad placement, without limitations as to publisher.

66. For example, on or about October 18, 2016, Zhukov (using his
a@mediamethane.com email account) exchanged arias with an individual named I |
GE who used the email address ee.

67. In an email with the subject line “Business Partnership,” J introduced
himself and then sent Zhukov an ad tag, along with a lengthy list of high-traffic websites
(such as [j.com, .com, SI.com, and (J .com). HB wrote to
Zhukov: “Please find the high filling domains across the different platforms we use. See if
you have access to these domains and drive more traffic.”

68. Based on my training and experience, this instruction would not be given in a
legitimate business context because an extended ad network that lacked Metan’s ability to
forge ad placement would not simply “have access” to the domains on an extensive list of
high-traffic websites.

69. Other communications with external partners similarly indicate that the Metan
team was unconstrained by connal technical and business limitations. For example, on or
about June 23, 2015, Zhukov (using his ibetters2@gmail.com email account) received an

email from an individual named {, who used the email address

SS GE provided an ad tag and cautioned Zhukov as follows:

20
“Here is the new feed as I promised. Please limit it to around 3mil searches per day for
now,”

70. Based on my training and experience, in this communication, GE vas
reversing the Adie business logic of the advertising industry. Rather than asking Zhukov
to maximize traffic, GE was asking Zhukov to /imit the traffic on [Ps ad tag—an
instruction that would only make commercial sense in an environment where Zhukov was
able to direct unlimited amounts of Internet traffic to websites of his choosing, to an extent
that might nye caused technical difficulties or raised the concern of traffic verification
companies.

71. Evidence Gi the execution of prior search warrants indicates that the Metan
conspirators corresponded with J employees from June 23, 2015 to November 24,
2015:

(ii) Zhukov Accepts Orders From | GE For Websites to Run Ads
On ;

72. In addition to taking orders from companies like and I,

the Metan conspirators also worked on a partnership basis with some ad networks that not
only solicited fraudulent Internet traffic, but also provided crucial assistance in refining
Metan’s fraud technology. Among these was a company called i.

73. For example, on or about October 13, 2016, Zhukov (using the email address

a@mediamethane.com) emailed I, 2 HY employee whose email
address is I. Zhukov wrote, “Send me please fresh top

20 refers domain for USA prerolls.”

21
74. [EB responded, “Here [are] the top USA desktop domains nowadays,”
along with a list of major websites, such as RE and others.

15. Zhukov, again using his Mediamethane email account, then forwarded
=n: email to Timokhin, commenting, “Add please fresh refers in place of the old ones
for GE TV imokhin responded: “DONE.”

76. Based on my training and experience, in this exchange Zhukov solicited from
ae : newly updated (or “fresh”) list of the websites (or “refers”) with the highest fill
and/or traffic at that moment. = then sent the requested list to Zimkov, and Zhukov in
turn asked Timokhin to fraudulently create the appearance that users were visiting these
websites and watching ads on them, in place of a prior list of websites (“the old ones”).

77. Asimilar exchange occurred on October 14, 2016, when Zhukov (using his —
_ ibetters2@gmail.com email account) forwarded Timokhin a similar list of prominent
websites with the subject line “Top 30 from {§jJand the note “Can be replaced.” When
Zhukov thanked Timokhin for adding these sites, Timokhin wrote, “We are doing it for the
money.” In apparent agreement, Zhukov responded: “Glory to having balls. .. In the end,
cash conquered evil.” |

78. Based on my training and experience, in this exchange Zhukov was replacing
the prior list of high-fill websites with a newly updated list provided by
(GR). When Zhukov thanked Timokhin for implementing the change, Timokhin pointed.
out that these thanks were unnecessary, since they were both out to make money.

79. Similarly, on October 27, 2016, Zhukov (using his a@mediamethane email
address) forwarded to Timokhin an email that he had recetved from an individual using the

ae
name SEE ond the email adres PIT sen

Zhukov a list of web domains with the preface: “Bro... Any way you can change to run these
sites please,” which Zhukov passed on to Timokhin, noting, “Add new referres to the | |
please.” |

80. Based on my training and experience, “{J is an abbreviation for ‘i
GE.” indicating that I worked at i.

81. On or about October 16, 2016, Zhukov used his ibetters2@gmail.com account
to forward Timokhin another communication that demonstrated the degree of assistance
GR as supplying to the Metan conspirators.

82. Inthe forwarded communication, which was a log of an online chat, Zhukov
was conversing with an individual identifying himself as “A”

83. Inthe exchange, “QJ? and Zhukov (identified as “Aleksandr Zh”)
discussed “‘checks” using “Fraudlogix” and “MOAT” and “TAS,” and Zhukov queried
whether he needed to “get [a] report... to see where we have to make fixes.” [J
responded: “I checked today and nothing... shows no alerts.”

84. Zhukov transmitted this exchange to Timokhin with the abjeet “a moment of
vanity.” Zhukov then added the prefatory comment, “Metan is magnificent” and the
following postscript: “Made friends with the [J .. he caesar eco kind of
solution we have and he wants to work, and he is ready to cooperate[.]”

85. Based on my training and experience, in this exenanne GE (using the
idkommns ‘GR ) was helping Zhukov to evade various fraud detection services to
which had access, including those provided by Fraudlogix, Moat, and Integral

a3
Ad Science (“IAS”). IE was reassuring Zhukov that the simulated traffic created by
Metan was not running afoul of any of these services’ fraud detection filters (“no alerts”).
Zhukov, in turn, was excitedly relaying this result to Timokhin (“Metan is magnificent’’) and -
was also pointing out to Timokhin that [J was fully colluding with Metan (“he is
ready to cooperate”). |

86. The Metan co-conspirators appear to have advertised for partners and/or co-
conspirators on LinkedIn, based on an email that Zhukov received on October 26, 2016 from
a potential partner that began as follows: ““We saw your posting on Linkedin.” Zhukov
received the email at his a@mediamethane.com email address, indicating that Zhukov used
this address as the registration email for his LinkedIn account. Zhukov subsequently appears
to have generated fraudulent ad traffic on behalf of the individual who contacted him via
LinkedIn.

(iti) . The Metan Conspirators Create Fraudulent Traffic for iii
87. In addition to I, the conspirators received orders for fraudulent

Internet traffic from an advertising network they referred to as “(J

88. a had apparently struck a deal whereby ads would be placed only on |
webpages that also bore certain keywords. Thus, in order to assist [J in defrauding
GEE advertiser clients, the Metan conspirators had to create specialized fraudulent pages
with the necessary keywords for the bots to “visit.”

89. - On or about October 13, 2016, in an email with the subject fine “new domains
for feeds with filled in titles and keywords,” Timokhin emailed Zhukov at his

ibetters2@gmail.com account as follows: “It is my understanding that new domains were

24
sent for | But his feed has keywords. Le., if there are no pages for the domain here -
https://centbycent.com/meth/prerolls/prerollvideopage/, then we don’t fill the feed at all and
most likely, we get zero fill for this domain. In such cases, I send the domains to [J and |
he puts the pages together and then I add them.”
90. Based on my training and experience, Timokhin was outlining his plan for
dealing with P| need for keywords: Timokhin would have ‘J create false pages
_ (“put[] the pages together”) with the requisite keywords. |

91. Later that same day, Zhukov (using his ibetters2@gmail.com address) emailed
Timokhin a link to an image file that was stored on the Dropbox file storage service, at a
URL that (based on information reported by Dropbox) is associated with Dropbox User ID
Ld
| 92. Timokhin responded, “Everything got kinda worse in the past hours{.] Maybe
we should go back to the... old domains with the keywords? Meanwhile, will sillzes
[keywords] today-tomorrow for the new pages?”

93. Zhukov wrote, “Let’s cut them off completely for now... let them freak out a
bit... and tomorrow, we will start with a clean slate.” Timokhin responded: “T am cutting
| | off completely, and giving GB the domains to get the keywords in there.”

94. Based on my training and experience, in this exchange, Zhukov was
conveying to Timokhin that their attempt to craft keyword-laden pages to help [J had
been unsuccessful. The image file that Zhukov sent Timokhin was most likely a screen
capture showing a control panel with performance statistics for the Metan fraud. The
solution that the Metan conspirators arrived at was to temporarily cease providing fraudulent

25
traffic for [J and to use the interval to have Avdeey create fresh domains with new
keywords.

95. Information obtained from Dropbox indicates that Zhukov controls the
Dropbox account with User ID JJ The registered user of the account has email
account i-betters@ya.ru, and goes by the name Alexander Zhuk.

f. The Metan Conspirators Develop the Hybrid Scheme

96. In December 2016, the cybersecurity firm [J published a white paper
revealing the Metan scheme (which [J termed “Methbot”) and disclosing the IP
addresses that the Metan conspirators were using. In response, those IP addresses were
blacklisted by cybersecurity firms, effectively ending the Display/Video Ad Fraud Scheme.

97. Atthe same time, however, the conspirators, or individuals who were
associated with or learned from the conspirators, appear to have been developing a new
scheme (the “Hybrid Scheme”) that made use of victim’s computers that had been infected
with malware to load display and video ads for fraudulent purposes.

() - ‘The Hybrid Scheme is Linked to Adzos.com and Clickandia.com

98. The Hybrid Scheme was observed in or around April 2017 by the advertising
infrastructure provider Po GE discovered that when
certain video ads were loaded, attempts were apparently being made to block fraud detection
software. Upon further investigation, I} determined that the affected advertisements
had one thing in common: connections to an extended ad network called AdZos.

99. [RRB gives its customers the ability to log in to a proprietary portal where

they can monitor ad performance. [IB customers use their email addresses as login

26
usernames. Th clients affiliated with AdZos were found to have supplied the email
addresses support@adzos.com and sergey@adzos.com as usernames.

100. Information reported pursuant to a subpoena by the internet service provider
Digital Ocean indicates that a user with the email address sergey@adzos.com has repeatedly
signed into Digital Ocean from an IP address associated with AdZos and has, in the course of
paying Digital Ocean’s invoices, identified himself as Sergey Ovsyannikov.

101. AdZos appears to be under common control with Clickandia, the ad network
whose operators assisted the Metan team in setting up their click fraud operation. According
to Digital Ocean, Ovsyannikov also pays the bills for Clickandia.com. Moreover, the AdZos
and Clickandia websites are identically designed in terms of graphics, formatting, and

images, albeit with different text.

102. Logs of data traffic associated with the Hybrid Scheme contain identifiers that
have also led investigators back to AdZos. These logs, assembled by the cybersecurity firm
GE, show that the malicious actors appear to have been tracking their performance
using Google Analytics, a website traffic analysis tool operated by Google.

103. Google Analytics users are assigned a “Tracking ID” for use in tracking the
performance of online elements. A Tracking ID consists of the letters “UA,” followed by a
hyphen, followed by the user’s Google Analytics SERED number, followed by a hyphen and
a “property number” denoting the particular element being tracked.

104. The string UA-12145724-11 appears in the logs of malicious traffic.

 F
105. Information provided by Google indicates that among the registered users of
that Tracking ID are individuals with email addresses sergey@adzos.com and
alex@adzos.com.

(ii) The Hybrid Scheme is Linked to Loscritino@gmail.com

106. In addition to the Adzos.com email accounts described above, Google has
reported that Tracking ID UA-12145724-11 is associated with another relevant email
account, loscritino@gmail.com, as well as a relevant web domain, moenelweisene, Each
of these identifiers is associated with other elements of the fraud under investigation.
Mycoolwebsite.net was identified by Dmitri Novikov in October 2014 as a site connected to
Clickandia’s efforts “to emulate ‘the viewing of a video.’” See supra { 40. A user with the
username “‘loscritino” registered the domain names for both Mycoolwebsite.net and
Clickandia.com, according to the domain name registrar Namecheap.

(iii) The Fraud Scheme is Linked to Qogenator@gmail.com

107. According to information provided by Google, the email account
qoqenator@gmail.com belongs to Timokhin. On or about October 2, 2014, Zhukov (using
his a@vbbb.com email account) forwarded to qoqenator@gmail,com an email that Zhukov
had received the previous day from Mikhail Andreev’s email account, x1lorg@gmail.com.
The email bore the subject “Fwd: urls” and included various website addresses, including
mycoolwebsite.net, the website address linked to Google Analytics Tracking ID UA-
12145724-11. Qoqenator@gmail.com is also the “recovery account” for Timokhin’s email

‘account mathete.com@gmail.com (used throughout the fraudulent schemes), meaning that

28
Timokhin registered qoqenator@gmail.com as the email address at which he wished to

receive emails if the “mathete” account became inaccessible.

THE TARGET ACCOUNTS

108. This search warrant seeks authorization to search the following premises for

the period July 1, 2014 to June 23, 2017.

a. Email Accounts:

i.

ii.

iii.

_iv.

a@mediamethane.com, hosted by Google, was the Mediamethane
email address used by Alexander Zhukov, who appears to have directed
the Click Fraud and Display/Video Ad Fraud Schemes. Zhukov often
used this email address to communicate about the Metan schemes with
co-conspirators at other businesses, including

  

Zhukov also received a message at this email address responding to a
LinkedIn posting he had created seeking potential business partners.

alex@adzos.com, hosted by Google, is one of the registered email
accounts for Google Analytics Tracking ID UA-12145724-11, which
appears in data traffic related to the Hybrid Scheme. Based on my
knowledge, training, and experience, and my review of the workings of
Google Analytics, individuals using Google Analytics receive real-time
emails at their registered email accounts regarding performance of the
website being tracked, revenue flow, traffic characteristics, other email
addresses associated with the website, and changes in service to the
account.

alex@tipsters.com, hosted by Google, was used by Alexander
Zhukov. Zhukov used this email address on or about April 24, 2016 to
communicate about leasing an IP address with false registration
information.

assembla@betaggregator.com, hosted by Google, appears to have
been a central “hub” email address that was used to centrally receive,
and then retransmit to all the conspirators, updates made by the
conspirators to their Jira or Confluence workflows

osted by Google, was used by J
at to communicate
with the Metan conspirators about domain names to be used in the
Display/Video Ad Fraud Scheme. In a non-email chat, J also

29
gave the Metan conspirators technical advice about defeating fraud
detection systems.

vi. ibetters2@gmail.com, hosted by Google, was frequently used by
Alexander Zhukov through the course of the fraudulent schemes for
communications with his co-conspirators regarding the scheme.

vii. loscritino@gmail.com, hosted by Google, is one of the registered
email accounts for Google Analytics Tracking ID UA-12145724-11,
which appears in logs of recent malicious traffic associated with the
Hybrid Scheme. In addition, the username “loscritino” was used to log
in to the domain registrar Namecheap in order to register the websites
Clickandia.com and mycoolwebsite.net As described above, the
registered email account for a Google Analytics account typically
receives real-time emails at their registered email accounts regarding
performance of the website being tracked, revenue flow, traffic
characteristics, other email addresses associated with the website, and
changes in service to the account.

viii. qoqenator@gmail.com, hosted by Google, was used by Boris
Timokhin and received an email regarding the fraudulent scheme ftom
Zhukov. This email account is the “recovery account” for Timokhin’s
email account mathete.com@gmail.com (used throughout the
fraudulent schemes), meaning that Timokhin registered
gogenator@gmail.com as the email address at which he wished to
receive emails if the “mathete” account became inaccessible.

ix. sergey@adzos.com, hosted by Google, is the email of record for the
- website of the ad network AdZos, associated with video streams
recently observed to have blocked antifraud software. This email
account is one of the registered email accounts for Google Analytics
Tracking ID UA-12145724-11, which appears in data traffic related to
the Hybrid Scheme.

X. support@adzos.com, hosted by Google, is one of the email addresses
‘ used by AdZos employees to log into LKQD’s online portal.

xi. tech@clickandia.com is an email address that corresponded frequently
with the Metan conspirators regarding the Click Fraud scheme.

xii. xl lorg@gmail.com was used by Mikhail Andreev to communicate
with the other Metan conspirators regarding the fraudulent schemes
under investigation.

b. Other Premises:

i. Atlassian username “Adw0Ord,” a username in Confluence and Jira
project-tracking software hosted by the Atlassian Corporation, was

30
ii.

iii.

iv.

Vi.

used by Mikhail Andreev to communicate with the other Metan
conspirators regarding the fraudulent schemes under investigation.

Atlassian username “Mathete,” a username in Confluence and Jira
project-tracking software hosted by the Atlassian Corporation, was
used by Boris Timokhin to communicate with the other Metan
conspirators regarding the fraudulent schemes under investigation.

Atlassian username “Nastra,” a username in Confluence and Jira
project-tracking software hosted by the Atlassian Corporation, was
used by Alexander Zhukov to communicate with the other Metan

conspirators regarding the fraudulent schemes under investigation.

Dropbox account with User ID 94568916 was used to host an image
containing performance metrics for the Metan botnet and is registered
to Alexander Zhukov,

Google Analytics Account 12145724 was used to track the
performance of the Hybrid Scheme. An associated Tracking ID,
12145724-11, is specifically associated with mycoolwebsite.net. a site

that appears to have been used by Clickandia in connection with video
ad fraud.

LinkedIn account registered to a@mediamethane.com: Alexander
Zhukov appears to have advertised for partners and/or co-conspirators
using this LinkedIn account. The Metan botnet generated apparently .
fraudulent display/video ad traffic on behalf of a contact who first
reached out to Zhukov via this LinkedIn account.

Therefore, based on my knowledge, training, and experience, and the facts set forth in this
affidavit, there is probable cause to believe that each of the aforementioned premises

contains evidence of the crimes under investigation.

BACKGROUND CONCERNING EMAIL

In my training and experience, I have learned that each of the Providers
provides a variety of on-line services, including electronic mail (“email”) access, to the
public. Each of the Providers allows subscribers to obtain email accounts at certain domain
names, like the email accounts listed in Attachment A. Subscribers obtain an account by

registering with the Providers. During the registration process, each of the Providers asks

31

 

t
|
|
|
subscribers to provide basic personal information. Therefore, the computers of the Providers
| are likely to eunnith stored electronic communications (including retrieved and unretrieved
email for the Providers’ subscribers) and information concerning subscribers and their use of
the Providers’ services, such as account access information, duel wansaction information,
and account application information. In my training and experience, such information may
constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

110. A subscriber can also — with the provider files in addition to emails, such
as seiaieas books, contact or buddy lists, calendar data, pictures (other than ones attached to
emails), and other files, on servers maintained and/or owned by the Providers. In my training
and experience, evidence of who was using an email account may te found in address books,
contact or buddy lists, email in the account, and attachments to emails, including pictures and
files. |

111. In addition, I am aware that providers offer services through which a computer
user can search webpages for text that the user types in, and that under some circumstances
the provider saves the user's text searches for later retrieval. I am also aware that providers
may also keep records of the webpages or IP addresses that a user clicks on or types directly
into his web browser's address bar (as opposed to the provider’s search bar), if the user is
using the provider’s web browser (e.g., Google Chrome) and has logged into the web
browser with his email account's username and password.

112. In my training and experience, email providers generally ask their ATbSSEER
to provide certain personal identifying information when registering for an email account.

a2
Such information can include the subscriber’s full name, physical address, telephone
numbers and other identifiers, alternative email addresses, and, for paying subscribers, means
and source of payment (including any credit or bank account number). In my training and
experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users. Based on my
training and my experience, I know that even if subscribers insert false information to
conceal their jdlenttity, I know that this information often provide clues to their identity,
location or illicit activities.

113. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service,
records of log-in (i.e., session) times and aeations, the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to
connect to the account (such as logging into the account via the provider’s website), and
other log files that reflect usage of the acoouitt In addition, email providers often have
records of the Internet Protocol address (“IP address”) used to register the account and the IP
addresses associated with particular logins to the account. Because every device that
connects to the Internet must use an IP address, IP address information can help to identify
which computers or other devices were used to access the email account.

114. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account,
such as technical problems, billing inquiries, or ccornn lait from other users. Email

33
providers typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well records of any actions taken by
the provider or user as a result of the communications. In my training and experience, such
information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users.

115. As explained herein, information stored in connection with an email account
may provide crucial evidence of the “who, what, why, when, where, and how” of the
criminal conduct under jnvevlibatian: thus enabling investigators to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, the information stored in connection with an email account can indicaté who has
used or controlled the account. This “user attribution” evidence is aI gous to the search
for “indicia of occupancy” while executing a search watrant at a residence. For.example,
email communications, contacts lists, and images sent (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account at a
relevant time. Further, information maintained by the email provider can show how and
when the account was accessed or used. For example, as described below, email providers
typically log the Internet Protocol (IP) addresses from which users access the email account
along with the time and date. By determining the physical location associated with the
logged IP addresses, investigators can understand the chronological and geographic context
of the email account access and use relating to the crime under investigation. This
geographic and timeline information may tend to either inculpate or exculpate the awpele
owner. Additionally, information stored at the user’s account may further indicate the |

34
geographic location of the account user at a particular time (e.g., location information
integrated into an image or video sent via email). Last, stored electronic data may provide
relevant insight into the email account owner’s state of mind as it relates to the offense under
investigation. For example, information in the email account may indicate the owner’s
motive and intent to commit a crime (e. g., communications relating to the erinne); or
consciousness of guilt (e.g., deleting communications in an effort to conceal them from law
enforcement).

| BACKGROUND CONCERNING SERVERS

116. Server providers like Digital Ocean maintain server computers connected to
the Internet. Their customers use those computers for a wide range of different purposes,
including operating websites and providing cloud-based data storage. In general, providers
like Linode ask each of their customers to provide certain identifying information when
registering for services, including name, contact information, email address and business
information. Providers like Linode also may retain records of the length of service
(including start date) and types of services utilized. In addition, for paying customers, such
companies typically retain information about the customers’ means and source of payment
for services (including any credit card or bank account information),

117. Server providers’ customers typically place files, software code, databases and —
other data on the servers. To do this, customers connect from their own computers to the
server computers across the Internet. This connection can occur in several ways. In some
situations, it is pouitls for a customer to upload files using a special web site interface
offered by the server provider. It is frequently also possible for the customer to directly

a5
access the server computer through the Secure Shell (“SSH”) or Telnet protocols. These
protocols allow remote users to type commands to the web server. The SSH protocol can
also be used to copy files to the server. Customers can also upload files through a different
protocol, known as File Transfer Protocol (“FTP”). Servers often maintain logs of SSH,
Telnet and FTP connections, showing the dates and times of the connections, the method of
eqnnectings and the IP addresses of the remote users’ computers (IP addresses are used to
‘entity computers connected to the Internet). Servers also commonly log the port number
associated with the connection. Port numbers assist computers in determining how to
interpret incoming and outgoing data. For example, SSH, Telnet, and FTP are generally
assigned to different sis

118. The servers use those files, software code, databases and other data to respond
to requests from Internet users for pages or other resources from the website. Commonly
used terms to describe types of files sent by a server include HyperText Markup Language
(“HITML”) (a markup language for web content), Cascading Style Sheets (“CSS”) (a
language for styling web content), JavaScript (a pro eramming language for code run on the
client’s browser), and image files. Server providers frequently allow their customers to store
collections of data in databases. Software running on the server maintains those databases;
two common such programs are named MySQL and PostgreSQL, although those are not the
only ones. |

119. Server providers sometimes provide their customers with email accounts;

contents of those accounts are also stored on the company’s servers.

36
120. Web sites deliver their content to users through the Hypertext Transfer
Protocol (““HTTP”).6 Every request for a page, image file, or other resource is made through
an HTTP request between the client and the server. The server sometimes keeps a log of all
_ of these HTTP requests that shows the client’s IP address, the file or resource requested, the
date and time of the request, and other related information, such as the type of Web browser
the client uses.

121. Websites are often known to the outside world by a domait name, such as
www.uscourts.gov or www.amazon.com. Domain names must be registered to particular
individuals or entities. Sometimes, server providers offer customers the separate service of
registering domain names. When that occurs, server providers typically retain information
related to the domain name, including the date on which the domain was registered, the
domain name itself, contact and billing information for the person or entity who registered
the domain, administrative and technical contacts for the domain, and the method of payment
tendered to secure and register the domain name.

122, In some cases, a subscriber or user will communicate directly with a server
provider about issues relating to a website or account, such as technical problems, billing
inquiries or complaints from other users. Server providers typically retain records about such
communications, including records of contacts between the user and the company’s support
services, as well as records of any actions taken by the company or user as a result of the

communications.

 

® This includes secure forms of HTTP, such as HTTPS.

Ag
BACKGROUND CONCERN ING DROPBOX

123. Dropbox is a service that allows its users to store files on Dropbox’s servers.
According to Dropbox’s privacy policy, at https:// www.dropbox.com/privacy, Dropbox
collects and stores “the files you upload, download, or access with the Dropbox Service,”
and also collects logs: “When you use the Service, we automatically record information from
your Device, its software, and your activity using the Services. This may include the
Device’s Internet Protocol (“IP”) address, browser type, the web page visited before you
came to our website, information you search for on our website, locale preferences,
identification numbers associated with your Devices, your mobile carrier, date and time
stamps associated with transactions, system configuration information, metadata concerning
your Files, and other interactions with the Service. “Dropbox is a free service that lets you
bring all your photos, docs, and videos anywhere. This means that any file you save to your
Dropbox will automatically save to all your computers, phones and even the Dropbox

website.”

CONCLUSION
124. TIanticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
the warrants to require each of the Providers to disclose to the government copies of the
cacords ai other information (including the content of sonnminnicationg) particularly
described in Section I of Attachment B. Upon receipt of the information described in Section
I of Attachment'B, government-authorized persons will review that information to locate the

items described in Section II of Attachment B.
38
125. Based on the forgoing, I request that the Court issue the proposed search

warrants.

REQUEST FOR SEALING

126. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrants, be sealed until further order of the -
Court. These documents discuss an ongoing criminal ‘nvestigaiton that is neither public nor
known to all of the targets of the investigation. Accordingly, there is good cause to seal
these documents because their premature disclosure may give targets an opportunity to
flee/continue flight from prosecution, destroy or tamper with evidence, change patterns of

behavior, notify confederates, or otherwise seriously jeopardize the investigation.

ag
127. Pursuant to 18 U.S.C. § 2705(b) and for the reasons stated above, it is further
requested that the Court issue Orders commanding each of the Providers not to notify any
person (including the subscribers and customers of the accounts listed in the warrant) of the

existence of the warrant until further order of the Court.

Respectfully submitted,

 

EVELINA ASLANYAN
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on June 23, 2017

4
\

5,
—

Honorable Lois Bloom
UNITED STATES MAGISTRATE JUDGE

40
ATTACHMENT A
Property to Be Searched

- This warrant applies to information associated with the following accounts that is stored
at premises controlled by the respective Providers, each of which is a company that accepts _

service of legal process in the United States.

 

 

 

 

 

 

Account Identifier Provider
a@mediamethane.com Google
a@mediamethane.com _ LinkedIn
“adwOrd” . Ailassian
alex@adzos.com Google .
alex@tipsters.com Google

 

assembla@betaggregator.com Google

 

Dropbox User ID 94568916 Dropbox

 

 

 

 

 

 

 

 

Google Analytics Account Google
12145724

Google
ibetters2@gmail.com Google
loscritino@gmail.com Google
“mathete” Atlassian
“nastra”’ Atlassian
qoqenator@gmail.com Google
sergey@adzos.com Google

 

 

 

support@adzos.com Google

 

 
 

tech@clickandia.com

Google

 

 

xllorg@gmail.com

 

Google

 

 
ATTACHMENT B
Particular Things to be Seized
IL Information to be disclosed by the Provider

To the extent that the information described in’ Attachment A is within the possession,
custody, or control of the Provider, including any emails, records, files, logs, or information that
has been deleted but is still available to the Provider, or has been preserved pursuant to a request
made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following information to
the government for each account or identifier listed in Attachment A:

a. The contents of all messages, chats and/or emails associated with the account,
including stored or preserved copies of messages sent to and from the account, draft messages,
the source and destination addresses associated with each message, the date and time at which
each message was sent, and the size and length of each message;

iy The text of all Internet search requests input by the subscriber; and all URLs or IP

addresses typed into the browser address bar or URLs or IP addresses clicked on;

c: All records or shen information regarding the identification of the account, to
include palate, physical sdceens, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP
address used to register the account, log-in IP addresses associated with session times and dates,
account status, alternative email addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account number);

cts All accounts associated with the account (including all accounts accessed by the
brower(s) and device(s) associated with the account), as determined by an analysis of cookies

and/or machine cookies;
e, The types of service utilized;

i Any unique identifiers that would assist in identifying device(s) associated with
the account, including push notification tokens associated with the account (including Apple
Push Notification (APN), Google Cloud Messaging (GCM), Microsoft Push Notification Senfive
(MPNS), Windows Push Notification Service (WNS), Aaieee Device Messaging (ADM), and
Baidu Cloud Push); |

g. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures, files, and
postings; |

h. All records pertaining to communications between the Provider and any person |
regarding the account, including contacts with support services and records of actions taken;

ii With respect to Google Analytics Account 12145724, all analytics and tracking
data associated with this account and all of its associated Tracking [Ds; and

i With respect to Google Analytics Account 12145724, all of the information

specified in items a. through h. with respect to each associated Tracking ID.
II. Information to be seized by the government

All information described above in Section I that constitutes evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 1030(a)-(b) (computer
fraud and conspiracy and attempt to commit the same), 1343 and 1349 (wire fraud and wire
fraud Ssnan, those violations involving the user(s) of the account(s) listed in peta ctinait A,
his/her co-conspirators, associates and others with whom he/she has communicated, and
occurring between July 1, 2014 and June 23, 2017, including, for each account or identifier ter
on Attachment A, information pertaining to the following matters:

(a) Committing computer fraud, wire fraud, or conspiring or attempting to commit
any of the foregoing, including the creation and operation of botnets, and the
committing of click fraud, digital video advertising fraud, and other types of
advertising fraud;

(b) Evidence indicating how and when the account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

(c) Evidence indicating the account owner’s state of mind as it relates to the crime
under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s). —

(e) The identity of the person(s) who communicated with the account about matters
relating to computer fraud, wire fraud, and conspiracy or attempt to commit any

of the foregoing, including records that help reveal their whereabouts.
JD:AFM
F. #2016R02228

UNITED STATES DISTRICT COURT 4 Mi 5 61.
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH AN | TO BE FILED UNDER SEAL
ELECTRONIC ACCOUNT THAT IS
STORED AT PREMISES CONTROLLED | No.
BY NAMECHEAP

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, EVELINA ASLANYAN, being first duly sworn, hereby depose and state as
follows:

1, I make this affidavit in support of an application for an amended search
warrant for information associated with certain accounts that is stored at premises controlled
by Namecheap, Inc. (“Namecheap” or the “Provider”), an electronic provider headquartered
in the United States. The information to be searched is described in the following paragraphs
and in Attachment A. This affidavit is made in support of an application for a search warrant
under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require the Provider to
disclose to the government copies of the information (including the content of
communications) further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will
review that information to locate the items described in Section II of Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and

have been since March 2012. I am responsible for conducting and assisting in investigations
involving cybercrime. I have investigated and otherwise participated in numerous matters
during the course of which I have conducted physical surveillance, interviewed witnesses,
executed court-authorized search warrants and used other investigative techniques to secure
relevant information. I am familiar with the facts and circumstances set forth below from
my participation in the investigation, my review of the investigative file, and from reports of
witnesses and other law enforcement officers involved in the investigation.

Bie This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to search the information associated with a certain electronic account
further described in Attachment A for evidence, fruits, and instrumentalities of violations of
Title 18, United States Code, Sections 1030(a)-(b) (computer fraud and conspiracy and
attempt to commit the same), 1343 and 1349 (wire fraud and wire fraud conspiracy), further
described in Attachment B.

5y On June 23, 2017, Your Honor issued search warrants for information associated
with certain email account and other electronic accounts. The affidavit submitted in support of
the search warrants is attached hereto as Attachment C and is incorporated by reference herein.
The search warrants that issued are attached hereto as Attachment D.

6. One of the accounts identified in Attachment C and Attachment D was the email
account tech@clickandia.com. That account was identified in Attachment C and Attachment D

as being hosted by Google. Upon further review of evidence gathered in the course of this
investigation, I discovered that this was an error, and that the account is in fact hosted by
Namecheap.

4 Based on the foregoing, I respectfully request that the Court issue the proposed
amended search warrant, which corrects the foregoing error.

8. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents because
their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Evelina Aslanyan co -

Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on June 26, 2017

NONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the email account below that is
stored at premises owned, maintained, controlled, or operated by Namecheap (the
“Provider’), a company headquartered in San Francisco, California:

tech@clickandia.com
ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any emails, records, files, logs, or information
that has been deleted but is still available to the Provider, or has been preserved pursuant to a
request made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following
information to the government for each account or identifier listed in Attachment A:

a. The contents of all messages, chats and/or emails associated with the account,
including stored or preserved copies of messages sent to and from the account, draft
messages, the source and destination addresses associated with each message, the date and
time at which each message was sent, and the size and length of each message:

b. The text of all Internet search requests input by the subscriber; and all URLs or

IP addresses typed into the browser address bar or URLs or IP addresses clicked on;

c, All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of
session times and durations, the date on which the account was created, the length of service,
the IP address used to register the account, log-in IP addresses associated with session times
and dates, account status, alternative email addresses provided during registration, methods
of connecting, log files, and means and source of payment (including any credit or bank

account number);
d. All accounts associated with the account (including all accounts accessed by
the brower(s) and device(s) associated with the account), as determined by an analysis of
cookies and/or machine cookies;

e The types of service utilized;

f. Any unique identifiers that would assist in identifying device(s) associated
with the account, including push notification tokens associated with the account (including
Apple Push Notification (APN), Google Cloud Messaging (GCM), Microsoft Push
Notification Service (MPNS), Windows Push Notification Service (WNS), Amazon Device
Messaging (ADM), and Baidu Cloud Push);

g. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures, files, and
postings; and

h. All records pertaining to communications between the Provider and any
person regarding the account, including contacts with support services and records of actions

taken.
Il. Information to be seized by the government
All information described above in Section I| that constitutes evidence, fruits, and

instrumentalities of violations of Title 18, United States Code, Sections 1030(a)-(b)
(computer fraud and conspiracy and attempt to commit the same), 1343 and 1349 (wire fraud
and wire fraud conspiracy), those violations involving the user(s) of the account(s) listed in
Attachment A, his/her co-conspirators, associates and others with whom he/she has
communicated, and occurring between July 1, 2014 and June 23, 2017, including, for each
account or identifier listed on Attachment A, information pertaining to the following matters:

(a) Committing computer fraud, wire fraud, or conspiring or attempting to commit
any of the foregoing, including the creation and operation of botnets, and the
committing of click fraud, digital video advertising fraud, and other types of
advertising fraud;

(b) Evidence indicating how and when the account was accessed or used, to
determine the geographic and chronological context of account access, use,
and events relating to the crime under investigation and to the email account
owner;

(c) Evidence indicating the account owner’s state of mind as it relates to the crime
under investigation:

(d) The identity of the person(s) who created or used the user ID, including
records that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the account about
matters relating to computer fraud, wire fraud, and conspiracy or attempt to

3
commit any of the foregoing, including records that help reveal their

whereabouts.
ATTACHMENT C
SK: AFM
F.#2016R02228

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH 12
EMAIL ACCOUNTS AND SIX OTHER
ELECTRONIC ACCOUNTS THAT IS
STORED AT PREMISES CONTROLLED
BY GOOGLE, DROPBOX, LINKEDIN,
AND ATLASSIAN

 

 

TO BE FILED UNDER SEAL
APPLICATION. FOR SEARCH
WARRANTS FOR INFORMATION IN
POSSESSION OF PROVIDERS _

Case No. 17-M-561

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

Il, EVELINA ASLANYAN, being first duly sworn, hereby depose and state as

follows:

INTRODUCTION AND AGENT BACKGROUND

I I make this affidavit in support of an application for search warrants for

information associated with certain accounts that is stored at premises controlled by Google,

LinkedIn, Atlassian, and Dropbox (the “Providers”), electronic providers headquartered in

the United States, The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for search warrants

under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require the Providers to

disclose to the government copies of the information (including the content of

communications) further described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons will

review that information to locate the items described in Section II of Attachment B.
De Tam a Special Agent with the Federal Bureau of Investi gation (“FBI”) and -
have been since March 2012. I am responsible for conducting and assisting in investigations
involving cybercrime. I have investigated and otherwise participated in numerous matters
during the course of which I have conducted physical surveillance, interviewed witnesses,
executed court-authorized search warrants and used other investi gative techniques to secure
relevant jnfoitnatton. J am familiar with the facts and circumstances set forth below from
my particip ation in the investigation, my review of the investigative file, and from reports of
witnesses and other law enforcement officers involved in the ‘tryestization,

Bs This affidavit is intended to show merely that there is sufficient probable eaase
for the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as:set forth in this affidavit,
there is probable cause to search the information associated with certain electronic accounts
and servers further described in Attachment A for evidence, fruits, and instrumentalities of
violations of Title 18, United States Code, Sections 1030(a)-(b) (computer fraud and
conspiracy and attempt to commit the same), 1343 and 1349 (wire fraud and wire fraud
conspiracy), further described in Attachment B.

JURISDICTION
‘5. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)
& (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q@).
PROBABLE CAUSE

6. The FBI is investigating a massive and continuing fraud scheme known as
“Metan,” through which cybercriminals have siphoned away millions of dollars from U.S.
companies.

hy The investigation so far has revealed that the scheme has been carried out in
three stages, each of which has involved defrauding advertisers by creating the false
impression that their online advertisements are being viewed or clicked on by human Internet
users.

8. In the first stage, from approximately July 2014 to approximately September
2015, the conspirators used computers that they controlled to fraudulently click on
advertisements and then took a ite of the resulting revenue. -

9, In the second stage, from approximately September 2015 to December 2016.
the conspirators again defrauded advertisers. This time, the conspirators employed forged
re gistration data to disguise their machines as the computers of real individuals browsing the
Internet. They used these camouflaged machines, not to click on links, but to fabricate
impressions of display ads! and video ads. They accomplished this by loading the
advertisements on their own computers while sending falsified data up the commercial chain
toward the advertisers, conveying the false impression that these non-existent Internet users

were viewing the ads on premium websites. The conspirators pocketed the resulting

 

' “Display” advertisements, also known as banner advertisements, are online advertisements that typically consist of
an image and associated text.
revenue. The second stage of the scheme ended when a cybersecurity firm publicly revealed
the IP addresses of the computers that the conspirators were using to carry out the fraud,
leading to those addresses’ being blacklisted within the online advertising industry.

10. Inthe third stage, which began in or around November 2016 and is still being
carried out, the conspirators are still committing display and video advertising fraud, but are
doing so using third-party computers that are infected with malware.

11. The operators of the Metan system are mostly in Russia and the former Soviet
Union, or are Russian expatriates living elsewhere. Where necessary, emails in Russian have —
been translated into English for purposes of this affidavit. These are draft translations.

a. Prior Search Warrant

12. Onor about March 10, 2017, the Honorable Ramon E. Reyes, United States
Magistrate Judge for the Eastern District of New York, signed search warrants authorizing
the search of the following email accounts: adwOrds.yandex.ru@gmail.com,

inno_rr@yahoo.com, ibetters@me.com, and mathete.com@gmail.com.
b. Background

(i) The Digital Advertising Market

13. Online services and websites are typically supported by advertisements. For
example, while users of Google’s search engine pay no fee to carry out web searches, Google
charges advertisers to place advertisements among its search results, Similarly, users can
browse many news and entertainment websites such as CNN.com for free because these sites —
charge advertisers to place advertisements on the sites. Within the online advertising
industry, tie term “publishers” is used to describe providers of content like Google or CNN.
Broadly speaking, advertisers seek to place advertisements with publishers so that the ads
can be seen and/or clicked on by human viewers who are drawn to the publishers’ content.

14. Online advertisements can be divided into two categories. First, some
advertisers rely on clickable links which, ‘lien clicked, bring the user to the advertiser’s site.
Advertisers typically pay each time such an ad is clicked on, a pricing model known as “cost
per click” or “CPC.” By contrast, other advertisers rely on content (such as images or
videos) which appears in an allocated space within a webpage so that users encounter it in
the midst of browsing. Because such content does not need to be clicked on to make an
impact on viewers, the advertiser does not pay only for clicks, but instead pays every time a
user loads.a page on which the ad has been placed—a pricing model known as “cost per
thousand impressions” or “CPM.”

15. Publishers obtain ads from advertisers (via a long chain of intermediaries)

using a short string of computer code called an “ad tag” that is embedded in the code making
up the publisher’s web page.” The ad tag does not itself contain an ad; rather, it triggers the
process that determines shad advertisement will be shown in a designated spot on the page.
The ad tag is furnished by an entity called an ad network that serves as an intermediary’
between the publisher and ihe pool of potential advertisers.

16. When a user loads a webpage, and the user’s web browser encounters an ad
tag, there ensues a split-second auction in which multiple advertisers bid for the opportunity
to show an ad to that particular user on that particular web page. Agents for potential
advertisers receive information that includes the user’s internet service provider; his or her IP
address; and the weliite that he or she was visiting when he or she clicked the link that led to
the request to load the ad. This last piece of information, known as the “referer,” is crucial
because the identity of the website last visited by the user sends a signal about the user’s
value and also may correlate with the user’s destination, where the ad will ultimately be
shown.’ The referer’s identity is conveyed by the user’s computer in a short message known
as a “referer header.”

17. | When an advertiser “wins” this auction, its ad is uploaded from a separate
computer (known as an “ad server”) into the spot on the web page indicated by the ad tag.

All of this takes place in microseconds, without the awareness of the user who is loading the

 

* In practice, the publisher may instead incorporate a “frame” into which a shifting series of ad tag code may be
uploaded without the publisher’s intervention.

3 For instance, a user whose referer-header indicates that he has just visited CNN.com may well be headed toward a
sub-page of CNN, such as CNN.com/domestic.
web page. The advertiser then pays the various intermediaries involved, as well as the
publisher,

18. | Onany given web page, there may be multiple pieces of advertising “real
estate” to be filled in this way. A website whose advertising real estate is highly desirable
may be able to fill all of its ai slots in these split-second auctions (known as a “100% fill”).
A website whose real estate is less desirable may achieve a lower rate of “fill.”

19. Anad aBewei has an incentive to place its ad tag on as many websites as
possible to maximize revenues. In order to achieve this, the ad network may contract with
aigtties ad network (known as an “extended ad network”) that has its own relationships with
publishers. The extended ad network agrees to place the primary network’s ad ta on the
websites of the extended network’s affiliated publishers, in return for a share of the resultant
revenue. |

(ii) The Fraudulent Schemes

20. Based on my review of the evidence in the investigation so far, including |
email records, network traffic information, subscriber information from online services, and
information from cybersecurity researchers, the Metan conspirators have perpetrated an
advertising fraud scheme that has alex several different forms over the past few years.

21. Asset forth below, the instant scheme began as click fraud (the “Click Fraud
Scheme”). In click fad, malicious actors make money by directing computers they control
to click on advertisements that have been placed on a cost-per-click basis. The advertisers

then receive all or a share of the payments for these clicks.
22. With time, though, the scheme evolved to a new effort to defraud advertisers
through fraudulent impressions of display and video advertisements (the “Display/V ideo Ad
Fraud Scheme”). In this second scheme, rather than clicking on CPC ads, the fraudulent

| traffic directed by the conspirators would load, and purport to view or play, CPM ads. The
conspirators referred to these schemes (both the Click Frand Scheme and the Display/V ideo
Ad Fraud Scheme) as ““Metan,” the Russian word for “Methane,” As a front for their
activities, the conspirators used Mediamethane, an wa SARS owned by Alexander Zhukov.

23. In preparation for the Display/Video Ad Fraud Scheme, the Metan
conspirators acquired approximately 500,000 IP addresses, for which they ofeaied false
registration information so that the addresses appeared to belong to real Internet users. A
cybersecurity firm gathered the information documenting these false registrations, and I have
reviewed a sample of that documentation.

24. The sanesieatay posed as an extended ad network to serves ad tags belonging
to both complicit and unsuspecting ad networks, The conspirators then used the IP addresses
they controlled to load these ad tags in such a way as to make it falsely appear to advertisers
that the ad tags were being launched under circumstances justifying a high bid on the ads,
when in fact the ads were not being seen by anyone. They did so, first, by wading false
referer headers indicating that these hundreds of thousands of simulated Internet users were

requesting the advertisers’ ads after having visited websites such as nfl.com and oprah.com.‘

 

4 As noted above, a user who has just visited a high-value website is of value both because he

is likely to visit other such websites and because, in practice, most online clicks that are

placed on a high-value website only serve to move the user deeper into that same website, as
8
Having won the auctions, the conspirators then sent fraudulent requests to relevant ad servers
that reinforced the aopdarance the ads were being served to these high-value websites.

25. The Display/Video Ad Fraud Scheme ended in December 2016, when the
cybersecurity firm White Ops published a list of the IP addresses involved.

26. In or around November 2016, however, the Metan conspirators appear to have
begun a new scheme—the “Hybrid Scheme”—that engaged in display and video ad fraud
using a refinement of the conspirators’ earlier technology.

ge. | The Hybrid Scheme resembles the previous schemes in that video and display
ads are again being accessed by bots. However, the Hybrid Scheme employs victim
computers that have been infected with malware, allowing the conspirators to funnel
fraudulent traffic through them.

. 28, With regard to all of their schemes, the conspirators took measures to
circumvent the third-party fraud detection services that many advertisers use to verify that
| they are not paying for fraudulent traffic. When a video ad is played on the computer of a
putative Internet user, sophisticated verification software often scrutinizes the computer
viewing the ad to ensure that it bears some indicia of human use. For example, based on
statistical patterns of Internet usage, vendors of verification software expect to see that a
certain percentage of viewers of an advertisement are also using Facebook at the same time.

The conspirators took steps to ensure that the requisite percentage of the phantom “users”

 

when a browser on nytimes.com moves from one article to another, Thus, the referer-header,
while it nominally conveys information only about the origins of an Internet user, also tells a
story about the user’s likely destination. .
viewing the ads would show signs of Facebook use. Similarly, because traffic that originates

only in the United States is a red flag that the traffic is of fraudulent origin, the conspirators

sought to ensure that the supposed Internet users visiting the advertisements appeared to

come from a number of countries. The conspirators also worked with co-conspirators at

complicit ad networks to selectively block the anti-fraud code from loading in such a way

that the verification companies would not be aware that their detection software had been

evaded.

29, The investi gation so far has revealed the following central players in the Click

Fraud, Display/Video Ad Fraud, and Hybrid Schemes:

Alexander Zhukoy directed the Click Fraud and Display/Video Ad Fraud
schemes and served as the CEO of Mediamethane, an associated company -
that posed as an extended ad network. Zhukov was in charge of the Metan
team’s relationships and communications with third parties, including co-
conspirators.

Boris Timokhin served as the chief programmer for the scheme.

Mikhail Andreev provided early programming assistance in developing
the Click Fraud Scheme.

Dumtri Novikov provided early programming assistance in developing the
Click Fraud Scheme.

Denis Avdeev participated in the Click Fraud and Display/Video Ad Fraud
Schemes and appears to have served as a technical liaison to network
administrators at other companies.

Sergey Ovsyannikov operated AdZos and Clickandia, entities that
engaged in the Click Fraud, Display/Video Ad Fraud, and Hybrid

~ Schemes.

10
ce. The Click Fraud Scheme

30. Evidence indicates that the development of the Click Fraud Scheme began
during the summer of 2014.

31.  Onor about July 17, 2014, Boris Timokhin (“Timokhin’’)> sent emails to
Mikhail Andreev (using the email account x1 Lorg@gmail.com), Dmitry Novikov (using the
email account whitelotusoflove@yandex.ru), and an unknown individual identified only as
“Alexey.” The emails contained a formal document outlining the ground rules for a
“partnership” whose purpose was not described, but which would include conversion of
funds into cryptocurrencies as necessary. The venture described in the document was to use
a company called VBBB, which is known through open sources to be associated with
Alexander Zhukov (“Zhukov”).

32. Thereafter, as set forth below, numerous emails regarding click fraud were

exchanged between Timokhin, Andreev, Novikov, and Zhukov.

33. The conspirators were assisted by two outside
Both entities appear to have coached the conspirators in

how to make the Metan botnet’s fraudulent clicks appear to be human-generated.

 

5 Unless otherwise specified, for all emails discussed in this affidavit, Timokhin used the
email address mathete.com@gmail.com.

11
(i) Contribution of Clickandia to the Click Fraud Scheme

34. For example, on or about October 22, 2014, Dmitri Novikov wrote a posting in
an internal communications group used by the conspirators to track progress on the click
fraud project, within a project-tracking tool called Jira.

35. Jira is a product of the Atlassian Corporation. Users of Jira, and of a related
Atlassian product called Confluence, are assigned usernames which may be used to store
some of their message content in servers maintained by Atlassian. Messages created using
these tools and found in the conspirators’ email accounts, indicate that Andreev’s Atlassian
username was “AdwOrd”; Zhukov’s username was “Nastra”; Novikov’s usernames were
“Listentome” and “Legefix”; and Timokhn’s username was “Mathete.” Messages sent
through Jira and Confluence among the conspirators generally originated in a single email
address (that appears to have been shared among the conspirators):
assembla@betaggregator.com. From there, the messages were emailed out to the other
conspirators.

36. Novikov’s posting quoted a message he had apparently received from an email
address called “tech@clickandia.net.” As quoted in Novikov’s posting, the Clickandia
contact had stated: “you don’t have ‘accept’ language in your headers while clicking. We
don’t have this kind of verification anymore, but a lot of providers have it. Hence accept-
language for a search and a click must be identical.” Novikov annotated this feedback as
follows: “you need to add accept-language to a header while clicking.”

37.. Based on my training and experience, in these exchanges, Clickandia was
giving the Metan consaiemers advice on how to make the botnet’s clicks look more like

12
human clicks. Specifically, the message from Clickandia indicated that many ad networks -
would only accept F click as valid if the browser that was capi out the click emitted a
short string of text (known as the “accept-language header”) indicating the putative user’s
erated language. If the Internet users simulated by Metan did not provide this
information, their clicks would not register as real.

38. Another relevant exchange occurred on or about November 13, 2014, when
Novikov updated a Confluence status tracker that was laid out in the form of a grid. In the
row marked “Clickandia,” in a column marked “Current issues,” Novikov inserted the
comment “Discussing mouse move.” In a column marked “Click status,” Novikov deleted
the words “Not Clicking” and added “working.”

39, Based on my training and experience, both of these comments relate to further
refinements that the Metan team was making so that the clicks emanating from their botnet
would appear to be coming from human Internet users. The note about ‘mouse move”
related to an effort to remotely induce mouse movements in the computers that were clicking
on Clickandia’s links, so as to deceive advertisers’ fraud-detection software by creating the
illusion that there were humans at the controls of these computers. The change to “click
status” meant that the bots’ clicks on Clickandia’s links were now being registered, as
required to generate —

40.  Clickandia also appears to have been involved in video ad fraud. On or about
October 28, 2014, Novikov wrote a message to Timokhin using Jira with the subj St line
“Emulating ‘the viewing of a video.’” Novikov provided the URL “mycoolwebsite.net” and
wrote, “Boris: Here [is where] Clickanda measures video.”

13
41. Mikhail Andreev (who was one of the recipients of Timokhin’s July 17, 2014

_ contract) appears to have provided technical assistance to the Metan team in bypassing the
third-party verification vendors who were vetting Clickandia’s traffic, On or about
November 27, 2014, Andreev wrote a note in Confluence, providing computer code “to
bypass their filter.”

42. On or about May 8, 2015, Andreev used the email address x1 lorg@gmail.com
to send Timokhin an email entitled “USD account.” The email contained United States
correspondent banking account information for an account in Andreev’s name at the Russian
bank Alfabank.

| (ii) Contribution of Affiliate Harbour to the Click Fraud Scheme

43. — Crucial assistance in the development of the Click Fraud Scheme was also

provided by TE, which appears to have commissioned
the Metan botnet to click on ads belonging to I, and also to have

provided extensive technical support toward that goal.

44. For example, in a to-do list that Zhukov (using his ibetters2@gmail.com email
account) sent to Timokhin on or about June 25, 2015, Zhukov made frequent reference to the
complaints and demands of (J and other partners.

45. In one item, Zhukov directed Timokhin “to find [the] J checker
and see why they are complaining.” Zhukov said that [J had complained
about a lack of “mouse move,” and passed on some computer code that he said I

GE bad “given for friendship’s sake.”

14
46. Zhukov also noted that another entity had complained about “fake Chrome and
mouse move.”

47, Based on my training and experience, Zhukov was passing on a request from
EE that Timokhin locate and neutralize a piece of third-party software
intended to identify fraudulent web traffic (known as a “checker” or “pixel’”), because the
software was leading to the denial of payment for the botnet’s clicks on advertisements
placed by NEE. thus depriving both J and Metan of revenue.
GEE 22d advised Zhukov that the software was detecting a lack of “mouse
move,” i.e. human-seeming mouse movements, and Zhukov noted that another partner had
complained about detecting “fake Chrome,” meaning that the clicks did not come from full-
fledged Chrome web browsers such as a human browsing the Internet would use, but rather
from simulated browser software operating on bots which were not truly viewing Auris in
question. Zhukov indicated that “for friendship’s sake, i had passed along
tips for drafting computer code to resolve some of these problems.

48. . Finally, in another item in the same list, Zhukov asked Timokhin “to add
authorization for Facebook [] users, There is Google, twitter too; [but] no FB (There should
be approximately 40% of them.)” Based on my training and experience, Zhukov was telling
Timokhin that in order for the bots’ clicks to appear real to fraud detection firms, at least
40% of the computers in the network had to appear to be signed into Facebook. Zhukov also
indicated that this effort had already been undertaken with respect to Twitter aad Google.

49, Numerous other emails reflect the efforts of J to assist the
Metan conspirators with the click fraud scheme. For example, on or about June 29, 2015,

15
Zhukov (using his ibetters2@gmail.com account) emailed Timokhin an exchange that
Zhukov had had with SE iv which rote: “Let’s try to
understand why the bot flies by the detection URLs... you need to understand that you
cannot bypass the most ae of filters when the URL that you switch to changes.” Based
on my training and experience, in this exchange I was helping Zhukov to
redesign Metan so that it could “bypass,” or evade, the various third-party programs or
“filters” designed to detect nonhuman traffic.

a. Zhukov Forges Internet Pedigrees for Metan’s Simulated Internet Users

50. As discussed above, a key element of both the Click Fraud and Display/Video
Ad Fraud Schemes was that real Internet users had to appear to be clicking on or viewing the
ads, when in fact the ads were being clicked on by Metan’s bots (in the case of the Click
Fraud Scheme) or viewed and played by the bots (in the case of the Display/V ideo Ad Fraud
Scheme). Moreover, high-value characteristics were chosen for these non-existent users so
that they would command a high aise from ad. aRtevaES, To accomplish this, the
conspirators disguised the internet service providers to which their supposed Internet users
subscribed.

51. | The conspirators accomplished this with the aid of IP address leasing
companies which had the ability to modify entries in a worldwide directory arepabig iP
addresses to companies.

52. For example, on or about April 24, 2016, Zhukov (using the email address
alex@tipsters.com) forwarded Timokhin an email exchange that Zhukov had engaged in
with a representative of an IP address leasing company.

16
53. In that exchange, the leasing company confirmed false directory information
provided by Zhukov that incorrectly listed I as the
_ controller of an IP address when, in fact, it was Zhukov who controlled the IP address.

54. Based on my training and experience, the effect of this false directory entry, in
combination with the many other false entries that the conspirators created, was to create the
impression that the simulated Internet users clicking on links or viewing display and video
ads were a disparate group of real individuals, many connecting fo the Internet as customers
of Internet service providers that showed them to be high-value viewers. If the advertisers
had been aware of the reality that the machines “watching” the ads were accessing the
Internet from a block of IP addresses that was under common control, this would have served
as a clear tipoff that the clicks and ad impressions were fraudulent and therefore worthless.

e. The Display/Video Ad Fraud Scheme
55. Approximately during the summer of 2015, the Metan conspirators began to

develop the Display/Video Ad Fraud Scheme. Rather than profit from fraudulent clicks, the

 

Metan conspirators would heretofore seek to generate fraudulent views, meaning that they
would deceive advertisers into thinking that their ads had been viewed by humans, when in
fact they had not. Individual instances in which an ad is viewed by an Internet user are
known in the industry as “impressions.” |
56.  Inorder to “view” display ads and “play” video advertisements, the

conspirators made use of the disguised IP addresses they controlled.

57. However, in a departure from the click fraud scheme, Metan’s phantom
Internet users did not actually travel around the web to commit dissing and video ad fraud.

17
Rather, each of the Metan bots simply transmitted a referer header that (falsely) indicated
that it had just visited a high-value website, touching off the split-second auction discussed
above. The Metan system then transmitted a message to the appropriate ad server that
purported to download the ad to a page on that high-value website, cementing the false
impression that a user was browsing the site. In fact, the page to which the ad server
transmitted the ad was a forgery that resided on Metan’s servers, and not on the high-value
website.

58. An email from Zhukov (using ibetters2@gmail.com) to Timokhin, dated
October 17, 2016, displays the Metan team’s attempts to refine both elements of this
scheme—the non-existent high-value users and the forged high-value websites—using
feedback from . a co-conspirator [J further discussed below whose
name the conspirators sometimes abbreviated as a

59, Zhukov commented to Timokhin that “We agreed with — 75%.
Additionally, they are helping.” He added: “They made a note that the traffic is 100% US.
This immediately strikes the Buyer as a sign that it’s a bot. The second sign: Equal domain
distribution 5% 5% 5%. It needs to be totally random.”

60. Based on my training and experience, this email lays out the rough financial —
terms of Metan’s relationship with [J and also passes on Ss
suggested refinements to the scheme. First, Zhukov commented that [J would

be giving Metan its ad tags so that Metan could create fraudulent ad impressions against ads

provided by i clicnts. In return, J would give the Metan team

25% of the resultant revenue while keeping 75% for itself.

18
61. Second, Zhukov related two areas in which the Display/Video Ad Fraud
Scheme must improve. First, the phantom Internet users simulated by Metan must appear to
hail For a range of countries, rather than being “100% US.” Second, the browsing habits of
these nonexistent Internet users should be realistically “random,” rather than segmented
among websites in rigidly fixed percentages (“5% 5% 5%”).

(i) The Metan Team Accepts Orders for Referers

62. As discussed, the conspirators were deceiving advertisers (and other players in
the oe advertising ecosystem) into believing that ads were being viewed on real
websites. Websites that are both highly trafficked and high “fill” generate more advertising
evento tian poorly trafficked, low-fill sites, since the advertising real estate on such
websites is both expensive and densely ocoupied.

63. |The Metan conspirators sought to fabricate high-value referers for their non-
existent Internet users. Moreover, they customized these fraudulent website lists at the
request of the different ad networks they conspired with, in an effort to simulate, for each ad
network, the websites which would give that network the highest “fill.”

64. Many of the telltale entemnanleatnes underlying this scheme snvalve an ad
network providing the Metan conspirators with (1) an ad tag (to permit the uploading of ad
worsen’) and (2) a long list of high-fill websites.

65. | Based on my knowledge, training, and experience, and consultation with
individuals in the advertising industry, in legitimate commerce, an extended ad network can
only place ads with publishers with whom it has a relationship. Thus, before requesting

placement from an extended ad network, the requesting network would have to first inquire

19
about the extended network’s portfolio of relationships, and tailor its request accordingly.
But the Metan eae communications with ad networks did not fit this model. Rather, and
tellingly, the Nickan team appeared able to accept unrestricted requests from Mediamethane’s
partners for ad placement, without limitations as to publisher.

66. For example, on or about October 18, 2016, Zhukov (using his
a@mediamethane.com email account) exchanged arias with an individual named I |
GE who used the email address ee.

67. In an email with the subject line “Business Partnership,” J introduced
himself and then sent Zhukov an ad tag, along with a lengthy list of high-traffic websites
(such as [j.com, .com, SI.com, and (J .com). HB wrote to
Zhukov: “Please find the high filling domains across the different platforms we use. See if
you have access to these domains and drive more traffic.”

68. Based on my training and experience, this instruction would not be given in a
legitimate business context because an extended ad network that lacked Metan’s ability to
forge ad placement would not simply “have access” to the domains on an extensive list of
high-traffic websites.

69. Other communications with external partners similarly indicate that the Metan
team was unconstrained by connal technical and business limitations. For example, on or
about June 23, 2015, Zhukov (using his ibetters2@gmail.com email account) received an

email from an individual named {, who used the email address

SS GE provided an ad tag and cautioned Zhukov as follows:

20
“Here is the new feed as I promised. Please limit it to around 3mil searches per day for
now,”

70. Based on my training and experience, in this communication, GE vas
reversing the Adie business logic of the advertising industry. Rather than asking Zhukov
to maximize traffic, GE was asking Zhukov to /imit the traffic on [Ps ad tag—an
instruction that would only make commercial sense in an environment where Zhukov was
able to direct unlimited amounts of Internet traffic to websites of his choosing, to an extent
that might nye caused technical difficulties or raised the concern of traffic verification
companies.

71. Evidence Gi the execution of prior search warrants indicates that the Metan
conspirators corresponded with J employees from June 23, 2015 to November 24,
2015:

(ii) Zhukov Accepts Orders From | GE For Websites to Run Ads
On ;

72. In addition to taking orders from companies like and I,

the Metan conspirators also worked on a partnership basis with some ad networks that not
only solicited fraudulent Internet traffic, but also provided crucial assistance in refining
Metan’s fraud technology. Among these was a company called i.

73. For example, on or about October 13, 2016, Zhukov (using the email address

a@mediamethane.com) emailed I, 2 HY employee whose email
address is I. Zhukov wrote, “Send me please fresh top

20 refers domain for USA prerolls.”

21
74. [EB responded, “Here [are] the top USA desktop domains nowadays,”
along with a list of major websites, such as RE and others.

15. Zhukov, again using his Mediamethane email account, then forwarded
=n: email to Timokhin, commenting, “Add please fresh refers in place of the old ones
for GE TV imokhin responded: “DONE.”

76. Based on my training and experience, in this exchange Zhukov solicited from
ae : newly updated (or “fresh”) list of the websites (or “refers”) with the highest fill
and/or traffic at that moment. = then sent the requested list to Zimkov, and Zhukov in
turn asked Timokhin to fraudulently create the appearance that users were visiting these
websites and watching ads on them, in place of a prior list of websites (“the old ones”).

77. Asimilar exchange occurred on October 14, 2016, when Zhukov (using his —
_ ibetters2@gmail.com email account) forwarded Timokhin a similar list of prominent
websites with the subject line “Top 30 from {§jJand the note “Can be replaced.” When
Zhukov thanked Timokhin for adding these sites, Timokhin wrote, “We are doing it for the
money.” In apparent agreement, Zhukov responded: “Glory to having balls. .. In the end,
cash conquered evil.” |

78. Based on my training and experience, in this exchange Zhukov was replacing
the prior list of high-fill websites with a newly updated list provided by
(GR). When Zhukov thanked Timokhin for implementing the change, Timokhin pointed.
out that these thanks were unnecessary, since they were both out to make money.

79. Similarly, on October 27, 2016, Zhukov (using his a@mediamethane email
address) forwarded to Timokhin an email that he had recetved from an individual using the

ae
name SEE ond the email adres PIT sen

Zhukov a list of web domains with the preface: “Bro... Any way you can change to run these
sites please,” which Zhukov passed on to Timokhin, noting, “Add new referres to the | |
please.” |

80. Based on my training and experience, “{J is an abbreviation for ‘i
GE.” indicating that I worked at i.

81. On or about October 16, 2016, Zhukov used his ibetters2@gmail.com account
to forward Timokhin another communication that demonstrated the degree of assistance
GR as supplying to the Metan conspirators.

82. Inthe forwarded communication, which was a log of an online chat, Zhukov
was conversing with an individual identifying himself as “A”

83. Inthe exchange, “QJ? and Zhukov (identified as “Aleksandr Zh”)
discussed “‘checks” using “Fraudlogix” and “MOAT” and “TAS,” and Zhukov queried
whether he needed to “get [a] report... to see where we have to make fixes.” [J
responded: “I checked today and nothing... shows no alerts.”

84. Zhukov transmitted this exchange to Timokhin with the abjeet “a moment of
vanity.” Zhukov then added the prefatory comment, “Metan is magnificent” and the
following postscript: “Made friends with the [J .. he caesar eco kind of
solution we have and he wants to work, and he is ready to cooperate[.]”

85. Based on my training and experience, in this exenanne GE (using the
idkommns ‘GR ) was helping Zhukov to evade various fraud detection services to
which had access, including those provided by Fraudlogix, Moat, and Integral

a3
Ad Science (“IAS”). IE was reassuring Zhukov that the simulated traffic created by
Metan was not running afoul of any of these services’ fraud detection filters (“no alerts”).
Zhukov, in turn, was excitedly relaying this result to Timokhin (“Metan is magnificent’’) and -
was also pointing out to Timokhin that [J was fully colluding with Metan (“he is
ready to cooperate”). |

86. The Metan co-conspirators appear to have advertised for partners and/or co-
conspirators on LinkedIn, based on an email that Zhukov received on October 26, 2016 from
a potential partner that began as follows: ““We saw your posting on Linkedin.” Zhukov
received the email at his a@mediamethane.com email address, indicating that Zhukov used
this address as the registration email for his LinkedIn account. Zhukov subsequently appears
to have generated fraudulent ad traffic on behalf of the individual who contacted him via
LinkedIn.

(iti) . The Metan Conspirators Create Fraudulent Traffic for iii
87. In addition to I, the conspirators received orders for fraudulent

Internet traffic from an advertising network they referred to as “(J

88. a had apparently struck a deal whereby ads would be placed only on |
webpages that also bore certain keywords. Thus, in order to assist [J in defrauding
GEE advertiser clients, the Metan conspirators had to create specialized fraudulent pages
with the necessary keywords for the bots to “visit.”

89. - On or about October 13, 2016, in an email with the subject fine “new domains
for feeds with filled in titles and keywords,” Timokhin emailed Zhukov at his

ibetters2@gmail.com account as follows: “It is my understanding that new domains were

24
sent for | But his feed has keywords. Le., if there are no pages for the domain here -
https://centbycent.com/meth/prerolls/prerollvideopage/, then we don’t fill the feed at all and
most likely, we get zero fill for this domain. In such cases, I send the domains to [J and |
he puts the pages together and then I add them.”
90. Based on my training and experience, Timokhin was outlining his plan for
dealing with P| need for keywords: Timokhin would have ‘J create false pages
_ (“put[] the pages together”) with the requisite keywords. |

91. Later that same day, Zhukov (using his ibetters2@gmail.com address) emailed
Timokhin a link to an image file that was stored on the Dropbox file storage service, at a
URL that (based on information reported by Dropbox) is associated with Dropbox User ID
Ld
| 92. Timokhin responded, “Everything got kinda worse in the past hours{.] Maybe
we should go back to the... old domains with the keywords? Meanwhile, will sillzes
[keywords] today-tomorrow for the new pages?”

93. Zhukov wrote, “Let’s cut them off completely for now... let them freak out a
bit... and tomorrow, we will start with a clean slate.” Timokhin responded: “T am cutting
| | off completely, and giving GB the domains to get the keywords in there.”

94. Based on my training and experience, in this exchange, Zhukov was
conveying to Timokhin that their attempt to craft keyword-laden pages to help [J had
been unsuccessful. The image file that Zhukov sent Timokhin was most likely a screen
capture showing a control panel with performance statistics for the Metan fraud. The
solution that the Metan conspirators arrived at was to temporarily cease providing fraudulent

25
traffic for [J and to use the interval to have Avdeey create fresh domains with new
keywords.

95. Information obtained from Dropbox indicates that Zhukov controls the
Dropbox account with User ID JJ The registered user of the account has email
account i-betters@ya.ru, and goes by the name Alexander Zhuk.

f. The Metan Conspirators Develop the Hybrid Scheme

96. In December 2016, the cybersecurity firm [J published a white paper
revealing the Metan scheme (which [J termed “Methbot”) and disclosing the IP
addresses that the Metan conspirators were using. In response, those IP addresses were
blacklisted by cybersecurity firms, effectively ending the Display/Video Ad Fraud Scheme.

97. Atthe same time, however, the conspirators, or individuals who were
associated with or learned from the conspirators, appear to have been developing a new
scheme (the “Hybrid Scheme”) that made use of victim’s computers that had been infected
with malware to load display and video ads for fraudulent purposes.

() - ‘The Hybrid Scheme is Linked to Adzos.com and Clickandia.com

98. The Hybrid Scheme was observed in or around April 2017 by the advertising
infrastructure provider Po GE discovered that when
certain video ads were loaded, attempts were apparently being made to block fraud detection
software. Upon further investigation, I} determined that the affected advertisements
had one thing in common: connections to an extended ad network called AdZos.

99. [RRB gives its customers the ability to log in to a proprietary portal where

they can monitor ad performance. [IB customers use their email addresses as login

26
usernames. Th clients affiliated with AdZos were found to have supplied the email
addresses support@adzos.com and sergey@adzos.com as usernames.

100. Information reported pursuant to a subpoena by the internet service provider
Digital Ocean indicates that a user with the email address sergey@adzos.com has repeatedly
signed into Digital Ocean from an IP address associated with AdZos and has, in the course of
paying Digital Ocean’s invoices, identified himself as Sergey Ovsyannikov.

101. AdZos appears to be under common control with Clickandia, the ad network
whose operators assisted the Metan team in setting up their click fraud operation. According
to Digital Ocean, Ovsyannikov also pays the bills for Clickandia.com. Moreover, the AdZos
and Clickandia websites are identically designed in terms of graphics, formatting, and

images, albeit with different text.

102. Logs of data traffic associated with the Hybrid Scheme contain identifiers that
have also led investigators back to AdZos. These logs, assembled by the cybersecurity firm
GE, show that the malicious actors appear to have been tracking their performance
using Google Analytics, a website traffic analysis tool operated by Google.

103. Google Analytics users are assigned a “Tracking ID” for use in tracking the
performance of online elements. A Tracking ID consists of the letters “UA,” followed by a
hyphen, followed by the user’s Google Analytics SERED number, followed by a hyphen and
a “property number” denoting the particular element being tracked.

104. The string UA-12145724-11 appears in the logs of malicious traffic.

 F
105. Information provided by Google indicates that among the registered users of
that Tracking ID are individuals with email addresses sergey@adzos.com and
alex@adzos.com.

(ii) The Hybrid Scheme is Linked to Loscritino@gmail.com

106. In addition to the Adzos.com email accounts described above, Google has
reported that Tracking ID UA-12145724-11 is associated with another relevant email
account, loscritino@gmail.com, as well as a relevant web domain, moenelweisene, Each
of these identifiers is associated with other elements of the fraud under investigation.
Mycoolwebsite.net was identified by Dmitri Novikov in October 2014 as a site connected to
Clickandia’s efforts “to emulate ‘the viewing of a video.’” See supra { 40. A user with the
username “‘loscritino” registered the domain names for both Mycoolwebsite.net and
Clickandia.com, according to the domain name registrar Namecheap.

(iii) The Fraud Scheme is Linked to Qogenator@gmail.com

107. According to information provided by Google, the email account
qoqenator@gmail.com belongs to Timokhin. On or about October 2, 2014, Zhukov (using
his a@vbbb.com email account) forwarded to qoqenator@gmail,com an email that Zhukov
had received the previous day from Mikhail Andreev’s email account, x1lorg@gmail.com.
The email bore the subject “Fwd: urls” and included various website addresses, including
mycoolwebsite.net, the website address linked to Google Analytics Tracking ID UA-
12145724-11. Qoqenator@gmail.com is also the “recovery account” for Timokhin’s email

‘account mathete.com@gmail.com (used throughout the fraudulent schemes), meaning that

28
Timokhin registered qoqenator@gmail.com as the email address at which he wished to

receive emails if the “mathete” account became inaccessible.

THE TARGET ACCOUNTS

108. This search warrant seeks authorization to search the following premises for

the period July 1, 2014 to June 23, 2017.

a. Email Accounts:

i.

ii.

iii.

_iv.

a@mediamethane.com, hosted by Google, was the Mediamethane
email address used by Alexander Zhukov, who appears to have directed
the Click Fraud and Display/Video Ad Fraud Schemes. Zhukov often
used this email address to communicate about the Metan schemes with
co-conspirators at other businesses, including

  

Zhukov also received a message at this email address responding to a
LinkedIn posting he had created seeking potential business partners.

alex@adzos.com, hosted by Google, is one of the registered email
accounts for Google Analytics Tracking ID UA-12145724-11, which
appears in data traffic related to the Hybrid Scheme. Based on my
knowledge, training, and experience, and my review of the workings of
Google Analytics, individuals using Google Analytics receive real-time
emails at their registered email accounts regarding performance of the
website being tracked, revenue flow, traffic characteristics, other email
addresses associated with the website, and changes in service to the
account.

alex@tipsters.com, hosted by Google, was used by Alexander
Zhukov. Zhukov used this email address on or about April 24, 2016 to
communicate about leasing an IP address with false registration
information.

assembla@betaggregator.com, hosted by Google, appears to have
been a central “hub” email address that was used to centrally receive,
and then retransmit to all the conspirators, updates made by the
conspirators to their Jira or Confluence workflows

osted by Google, was used by J
at to communicate
with the Metan conspirators about domain names to be used in the
Display/Video Ad Fraud Scheme. In a non-email chat, J also

29
gave the Metan conspirators technical advice about defeating fraud
detection systems.

vi. ibetters2@gmail.com, hosted by Google, was frequently used by
Alexander Zhukov through the course of the fraudulent schemes for
communications with his co-conspirators regarding the scheme.

vii. loscritino@gmail.com, hosted by Google, is one of the registered
email accounts for Google Analytics Tracking ID UA-12145724-11,
which appears in logs of recent malicious traffic associated with the
Hybrid Scheme. In addition, the username “loscritino” was used to log
in to the domain registrar Namecheap in order to register the websites
Clickandia.com and mycoolwebsite.net As described above, the
registered email account for a Google Analytics account typically
receives real-time emails at their registered email accounts regarding
performance of the website being tracked, revenue flow, traffic
characteristics, other email addresses associated with the website, and
changes in service to the account.

viii. qoqenator@gmail.com, hosted by Google, was used by Boris
Timokhin and received an email regarding the fraudulent scheme ftom
Zhukov. This email account is the “recovery account” for Timokhin’s
email account mathete.com@gmail.com (used throughout the
fraudulent schemes), meaning that Timokhin registered
gogenator@gmail.com as the email address at which he wished to
receive emails if the “mathete” account became inaccessible.

ix. sergey@adzos.com, hosted by Google, is the email of record for the
- website of the ad network AdZos, associated with video streams
recently observed to have blocked antifraud software. This email
account is one of the registered email accounts for Google Analytics
Tracking ID UA-12145724-11, which appears in data traffic related to
the Hybrid Scheme.

X. support@adzos.com, hosted by Google, is one of the email addresses
‘ used by AdZos employees to log into LKQD’s online portal.

xi. tech@clickandia.com is an email address that corresponded frequently
with the Metan conspirators regarding the Click Fraud scheme.

xii. xl lorg@gmail.com was used by Mikhail Andreev to communicate
with the other Metan conspirators regarding the fraudulent schemes
under investigation.

b. Other Premises:

i. Atlassian username “Adw0Ord,” a username in Confluence and Jira
project-tracking software hosted by the Atlassian Corporation, was

30
ii.

iii.

iv.

Vi.

used by Mikhail Andreev to communicate with the other Metan
conspirators regarding the fraudulent schemes under investigation.

Atlassian username “Mathete,” a username in Confluence and Jira
project-tracking software hosted by the Atlassian Corporation, was
used by Boris Timokhin to communicate with the other Metan
conspirators regarding the fraudulent schemes under investigation.

Atlassian username “Nastra,” a username in Confluence and Jira
project-tracking software hosted by the Atlassian Corporation, was
used by Alexander Zhukov to communicate with the other Metan

conspirators regarding the fraudulent schemes under investigation.

Dropbox account with User ID 94568916 was used to host an image
containing performance metrics for the Metan botnet and is registered
to Alexander Zhukov,

Google Analytics Account 12145724 was used to track the
performance of the Hybrid Scheme. An associated Tracking ID,
12145724-11, is specifically associated with mycoolwebsite.net. a site

that appears to have been used by Clickandia in connection with video
ad fraud.

LinkedIn account registered to a@mediamethane.com: Alexander
Zhukov appears to have advertised for partners and/or co-conspirators
using this LinkedIn account. The Metan botnet generated apparently .
fraudulent display/video ad traffic on behalf of a contact who first
reached out to Zhukov via this LinkedIn account.

Therefore, based on my knowledge, training, and experience, and the facts set forth in this
affidavit, there is probable cause to believe that each of the aforementioned premises

contains evidence of the crimes under investigation.

BACKGROUND CONCERNING EMAIL

In my training and experience, I have learned that each of the Providers
provides a variety of on-line services, including electronic mail (“email”) access, to the
public. Each of the Providers allows subscribers to obtain email accounts at certain domain
names, like the email accounts listed in Attachment A. Subscribers obtain an account by

registering with the Providers. During the registration process, each of the Providers asks

31

 

t
|
|
|
subscribers to provide basic personal information. Therefore, the computers of the Providers
| are likely to eunnith stored electronic communications (including retrieved and unretrieved
email for the Providers’ subscribers) and information concerning subscribers and their use of
the Providers’ services, such as account access information, duel wansaction information,
and account application information. In my training and experience, such information may
constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

110. A subscriber can also — with the provider files in addition to emails, such
as seiaieas books, contact or buddy lists, calendar data, pictures (other than ones attached to
emails), and other files, on servers maintained and/or owned by the Providers. In my training
and experience, evidence of who was using an email account may te found in address books,
contact or buddy lists, email in the account, and attachments to emails, including pictures and
files. |

111. In addition, I am aware that providers offer services through which a computer
user can search webpages for text that the user types in, and that under some circumstances
the provider saves the user's text searches for later retrieval. I am also aware that providers
may also keep records of the webpages or IP addresses that a user clicks on or types directly
into his web browser's address bar (as opposed to the provider’s search bar), if the user is
using the provider’s web browser (e.g., Google Chrome) and has logged into the web
browser with his email account's username and password.

112. In my training and experience, email providers generally ask their ATbSSEER
to provide certain personal identifying information when registering for an email account.

a2
Such information can include the subscriber’s full name, physical address, telephone
numbers and other identifiers, alternative email addresses, and, for paying subscribers, means
and source of payment (including any credit or bank account number). In my training and
experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users. Based on my
training and my experience, I know that even if subscribers insert false information to
conceal their jdlenttity, I know that this information often provide clues to their identity,
location or illicit activities.

113. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service,
records of log-in (i.e., session) times and aeations, the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to
connect to the account (such as logging into the account via the provider’s website), and
other log files that reflect usage of the acoouitt In addition, email providers often have
records of the Internet Protocol address (“IP address”) used to register the account and the IP
addresses associated with particular logins to the account. Because every device that
connects to the Internet must use an IP address, IP address information can help to identify
which computers or other devices were used to access the email account.

114. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account,
such as technical problems, billing inquiries, or ccornn lait from other users. Email

33
providers typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well records of any actions taken by
the provider or user as a result of the communications. In my training and experience, such
information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users.

115. As explained herein, information stored in connection with an email account
may provide crucial evidence of the “who, what, why, when, where, and how” of the
criminal conduct under jnvevlibatian: thus enabling investigators to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, the information stored in connection with an email account can indicaté who has
used or controlled the account. This “user attribution” evidence is aI gous to the search
for “indicia of occupancy” while executing a search watrant at a residence. For.example,
email communications, contacts lists, and images sent (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account at a
relevant time. Further, information maintained by the email provider can show how and
when the account was accessed or used. For example, as described below, email providers
typically log the Internet Protocol (IP) addresses from which users access the email account
along with the time and date. By determining the physical location associated with the
logged IP addresses, investigators can understand the chronological and geographic context
of the email account access and use relating to the crime under investigation. This
geographic and timeline information may tend to either inculpate or exculpate the awpele
owner. Additionally, information stored at the user’s account may further indicate the |

34
geographic location of the account user at a particular time (e.g., location information
integrated into an image or video sent via email). Last, stored electronic data may provide
relevant insight into the email account owner’s state of mind as it relates to the offense under
investigation. For example, information in the email account may indicate the owner’s
motive and intent to commit a crime (e. g., communications relating to the erinne); or
consciousness of guilt (e.g., deleting communications in an effort to conceal them from law
enforcement).

| BACKGROUND CONCERNING SERVERS

116. Server providers like Digital Ocean maintain server computers connected to
the Internet. Their customers use those computers for a wide range of different purposes,
including operating websites and providing cloud-based data storage. In general, providers
like Linode ask each of their customers to provide certain identifying information when
registering for services, including name, contact information, email address and business
information. Providers like Linode also may retain records of the length of service
(including start date) and types of services utilized. In addition, for paying customers, such
companies typically retain information about the customers’ means and source of payment
for services (including any credit card or bank account information),

117. Server providers’ customers typically place files, software code, databases and —
other data on the servers. To do this, customers connect from their own computers to the
server computers across the Internet. This connection can occur in several ways. In some
situations, it is pouitls for a customer to upload files using a special web site interface
offered by the server provider. It is frequently also possible for the customer to directly

a5
access the server computer through the Secure Shell (“SSH”) or Telnet protocols. These
protocols allow remote users to type commands to the web server. The SSH protocol can
also be used to copy files to the server. Customers can also upload files through a different
protocol, known as File Transfer Protocol (“FTP”). Servers often maintain logs of SSH,
Telnet and FTP connections, showing the dates and times of the connections, the method of
eqnnectings and the IP addresses of the remote users’ computers (IP addresses are used to
‘entity computers connected to the Internet). Servers also commonly log the port number
associated with the connection. Port numbers assist computers in determining how to
interpret incoming and outgoing data. For example, SSH, Telnet, and FTP are generally
assigned to different sis

118. The servers use those files, software code, databases and other data to respond
to requests from Internet users for pages or other resources from the website. Commonly
used terms to describe types of files sent by a server include HyperText Markup Language
(“HITML”) (a markup language for web content), Cascading Style Sheets (“CSS”) (a
language for styling web content), JavaScript (a pro eramming language for code run on the
client’s browser), and image files. Server providers frequently allow their customers to store
collections of data in databases. Software running on the server maintains those databases;
two common such programs are named MySQL and PostgreSQL, although those are not the
only ones. |

119. Server providers sometimes provide their customers with email accounts;

contents of those accounts are also stored on the company’s servers.

36
120. Web sites deliver their content to users through the Hypertext Transfer
Protocol (““HTTP”).6 Every request for a page, image file, or other resource is made through
an HTTP request between the client and the server. The server sometimes keeps a log of all
_ of these HTTP requests that shows the client’s IP address, the file or resource requested, the
date and time of the request, and other related information, such as the type of Web browser
the client uses.

121. Websites are often known to the outside world by a domait name, such as
www.uscourts.gov or www.amazon.com. Domain names must be registered to particular
individuals or entities. Sometimes, server providers offer customers the separate service of
registering domain names. When that occurs, server providers typically retain information
related to the domain name, including the date on which the domain was registered, the
domain name itself, contact and billing information for the person or entity who registered
the domain, administrative and technical contacts for the domain, and the method of payment
tendered to secure and register the domain name.

122, In some cases, a subscriber or user will communicate directly with a server
provider about issues relating to a website or account, such as technical problems, billing
inquiries or complaints from other users. Server providers typically retain records about such
communications, including records of contacts between the user and the company’s support
services, as well as records of any actions taken by the company or user as a result of the

communications.

 

® This includes secure forms of HTTP, such as HTTPS.

Ag
BACKGROUND CONCERN ING DROPBOX

123. Dropbox is a service that allows its users to store files on Dropbox’s servers.
According to Dropbox’s privacy policy, at https:// www.dropbox.com/privacy, Dropbox
collects and stores “the files you upload, download, or access with the Dropbox Service,”
and also collects logs: “When you use the Service, we automatically record information from
your Device, its software, and your activity using the Services. This may include the
Device’s Internet Protocol (“IP”) address, browser type, the web page visited before you
came to our website, information you search for on our website, locale preferences,
identification numbers associated with your Devices, your mobile carrier, date and time
stamps associated with transactions, system configuration information, metadata concerning
your Files, and other interactions with the Service. “Dropbox is a free service that lets you
bring all your photos, docs, and videos anywhere. This means that any file you save to your
Dropbox will automatically save to all your computers, phones and even the Dropbox

website.”

CONCLUSION
124. TIanticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
the warrants to require each of the Providers to disclose to the government copies of the
cacords ai other information (including the content of sonnminnicationg) particularly
described in Section I of Attachment B. Upon receipt of the information described in Section
I of Attachment'B, government-authorized persons will review that information to locate the

items described in Section II of Attachment B.
38
125. Based on the forgoing, I request that the Court issue the proposed search

warrants.

REQUEST FOR SEALING

126. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrants, be sealed until further order of the -
Court. These documents discuss an ongoing criminal ‘nvestigaiton that is neither public nor
known to all of the targets of the investigation. Accordingly, there is good cause to seal
these documents because their premature disclosure may give targets an opportunity to
flee/continue flight from prosecution, destroy or tamper with evidence, change patterns of

behavior, notify confederates, or otherwise seriously jeopardize the investigation.

ag
127. Pursuant to 18 U.S.C. § 2705(b) and for the reasons stated above, it is further
requested that the Court issue Orders commanding each of the Providers not to notify any
person (including the subscribers and customers of the accounts listed in the warrant) of the

existence of the warrant until further order of the Court.

Respectfully submitted,

 

EVELINA ASLANYAN
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on June 23, 2017

x te = no —s
—

Honorable Lois Bloom
UNITED STATES MAGISTRATE JUDGE

40
ATTACHMENT A
Property to Be Searched

- This warrant applies to information associated with the following accounts that is stored
at premises controlled by the respective Providers, each of which is a company that accepts _

service of legal process in the United States.

 

 

 

 

 

 

Account Identifier Provider
a@mediamethane.com Google
a@mediamethane.com _ LinkedIn
“adwOrd” . Ailassian
alex@adzos.com Google .
alex@tipsters.com Google

 

assembla@betaggregator.com Google

 

Dropbox User ID 94568916 Dropbox

 

 

 

 

 

 

 

 

Google Analytics Account Google
12145724

Google
ibetters2@gmail.com Google
loscritino@gmail.com Google
“mathete” Atlassian
“nastra”’ Atlassian
qoqenator@gmail.com Google
sergey@adzos.com Google

 

 

 

support@adzos.com Google

 

 
 

tech@clickandia.com

Google

 

 

xllorg@gmail.com

 

Google

 

 
ATTACHMENT B
Particular Things to be Seized
IL Information to be disclosed by the Provider

To the extent that the information described in’ Attachment A is within the possession,
custody, or control of the Provider, including any emails, records, files, logs, or information that
has been deleted but is still available to the Provider, or has been preserved pursuant to a request
made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following information to
the government for each account or identifier listed in Attachment A:

a. The contents of all messages, chats and/or emails associated with the account,
including stored or preserved copies of messages sent to and from the account, draft messages,
the source and destination addresses associated with each message, the date and time at which
each message was sent, and the size and length of each message;

iy The text of all Internet search requests input by the subscriber; and all URLs or IP

addresses typed into the browser address bar or URLs or IP addresses clicked on;

c: All records or shen information regarding the identification of the account, to
include palate, physical sdceens, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP
address used to register the account, log-in IP addresses associated with session times and dates,
account status, alternative email addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account number);

cts All accounts associated with the account (including all accounts accessed by the
brower(s) and device(s) associated with the account), as determined by an analysis of cookies

and/or machine cookies;
e, The types of service utilized;

i Any unique identifiers that would assist in identifying device(s) associated with
the account, including push notification tokens associated with the account (including Apple
Push Notification (APN), Google Cloud Messaging (GCM), Microsoft Push Notification Senfive
(MPNS), Windows Push Notification Service (WNS), Aaieee Device Messaging (ADM), and
Baidu Cloud Push); |

g. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures, files, and
postings; |

h. All records pertaining to communications between the Provider and any person |
regarding the account, including contacts with support services and records of actions taken;

ii With respect to Google Analytics Account 12145724, all analytics and tracking
data associated with this account and all of its associated Tracking [Ds; and

i With respect to Google Analytics Account 12145724, all of the information

specified in items a. through h. with respect to each associated Tracking ID.
II. Information to be seized by the government

All information described above in Section I that constitutes evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 1030(a)-(b) (computer
fraud and conspiracy and attempt to commit the same), 1343 and 1349 (wire fraud and wire
fraud Ssnan, those violations involving the user(s) of the account(s) listed in peta ctinait A,
his/her co-conspirators, associates and others with whom he/she has communicated, and
occurring between July 1, 2014 and June 23, 2017, including, for each account or identifier ter
on Attachment A, information pertaining to the following matters:

(a) Committing computer fraud, wire fraud, or conspiring or attempting to commit
any of the foregoing, including the creation and operation of botnets, and the
committing of click fraud, digital video advertising fraud, and other types of
advertising fraud;

(b) Evidence indicating how and when the account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

(c) Evidence indicating the account owner’s state of mind as it relates to the crime
under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s). —

(e) The identity of the person(s) who communicated with the account about matters
relating to computer fraud, wire fraud, and conspiracy or attempt to commit any

of the foregoing, including records that help reveal their whereabouts.
